        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 1 of 83




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

                                                :
CRYSTAL GARRETT-EVANS, Individually :               Civil Action No. 1:20-cv-07277
and on Behalf of All Others Similarly Situated, :
                                                :   CLASS ACTION
                      Plaintiff,                :
                                                :   AMENDED CLASS ACTION
              vs.                               :   COMPLAINT FOR
                                                :   VIOLATIONS OF THE
COTY INC., LAMBERTUS “BART”                     :   FEDERAL SECURITIES LAWS
BECHT, CAMILLO PANE, PIERRE                     :
LAUBIES, PATRICE DE TALHOUËT, and               :   JURY TRIAL DEMANDED
PIERRE-ANDRE TERISSE,                           :
                                                :
                      Defendants.               :
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 2 of 83




       Lead Plaintiff Susan Nock (“Plaintiff”), individually and on behalf of all others similarly

situated, by their undersigned counsel, hereby brings this Amended Class Action Complaint

(“Complaint”) against Coty Inc. (“Coty” or “Company”), Lambertus “Bart” Becht (“Becht”),

Camillo Pane (“Pane”), Pierre Laubies (“Laubies”), Patrice de Talhouët (“Talhouët”), and Pierre-

Andre Terisse (“Terisse”) (collectively, “Defendants”). The allegations herein are based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys, which included, among other things, a review of Defendants’ public statements and

announcements, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding Coty, securities analysts’ reports, news stories, and

review of other publicly available information. Plaintiff believes that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

other than Defendants who purchased or otherwise acquired Coty’s securities between November

9, 2016 and June 30, 2019, both dates inclusive (“Class Period”), seeking to recover damages

caused by Defendants’ violations of the federal securities laws and to pursue remedies under

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”) and Rule 10b-

5 promulgated thereunder, against the Company and certain of its top officials.

       2.      During the Class Period Defendants repeatedly misrepresented the extent of and

lied about the material difficulties they encountered integrating Coty’s $11.5 billion purchase of

Proctor & Gamble Company’s (“P&G”) Beauty Business. Issues preventing integration of P&G’s

beauty business into Coty were intractable. Defendants, however, repeatedly described the P&G


                                                 -1-
           Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 3 of 83




integration issues as “temporary” or “short-term.” Further, despite consistently touting Coty’s

digital and e-commerce marketing abilities as key to revitalizing the P&G beauty brands, the

Company’s digital and e-commerce marketing abilities were well below industry practices,

insufficient to boost sales of the P&G brands materially. Ultimately, in 2019, the true extent of

the intractable integration issues caused the Company to impair $4 billion in goodwill and

intangible assets from the P&G beauty business. Defendants’ false and misleading statements

caused substantial investor losses.

          3.     Coty is one of the world’s largest beauty companies. Coty markets, sells, and

distributes its products in over 150 countries, with dedicated sales forces in most of its significant

markets. In fiscal year 2020,1 Coty itself produced approximately 80% of its products. Coty

currently has over 18,000 employees in 46 countries.

          4.     On October 3, 2016, Coty completed the largest acquisition in its history, paying

$11.5 billion for P&G’s beauty business, more than doubling the Company’s revenues.

Immediately, Defendants faced critical integration and infrastructure issues. Eliminating

duplication, inefficiencies, and supply challenges resulting from this enormous merger was vital

to Coty’s success. In addition, because many of the P&G brands were outdated and/or aging,

Coty’s ability to refresh and revitalize those brands—particularly through digital media—was

also key to its success. As Defendant Pane himself stated early in the Class Period, “some of our

brands have not played the right role in the social engagement,” which was a problem because

“[c]onsumers are truly spending a disproportionate amount of time on social media, on social

platforms.”




1
    Coty’s fiscal year ends June 30.


                                                 -2-
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 4 of 83




       5.      During the Class Period, Coty insisted, quarter after quarter, that any integration

issues, including supply problems, were short term and would not lead to increased operating

costs, and that Coty was successfully integrating P&G. Defendants further insisted, quarter after

quarter, that Coty was stepping up its digital sales prowess when it was not. By July 1, 2019,

however, it was clear that not only had Coty grossly overpaid for P&G, but that the integration

had been far more complex than Defendants told the market, and the Company’s digital and e-

commerce marketing capabilities were much further behind its competitors than Coty ever told

investors.

       6.      For example, on February 9, 2017, just months after the merger, Coty disclosed

“short-term” integration issues, but lied, insisting that the integration issues were not “major” and

expressing surprise that P&G-related inventory was materially higher than expected. In addition,

Coty assured the market that it did not need “to boost advertising spending” to “revitalize this

[P&G] portfolio” because “when you start shifting the traditional media to digital, you actually

have way more money to play with and to invest, to be able to reach more consumers” so “we

have enough funds for future success and re-launches.” On this news, Coty’s stock price dropped

nearly 9% over two days of trading on heavy volume.

       7.      On August 22, 2017, Coty announced that its Consumer Beauty segment’s

revenue, including the P&G brands, was down 10%, but falsely insisted that the integration was

“on track with the synergy delivery.” On this news, Coty’s stock price dropped nearly 17% over

three days of trading on heavy volume.

       8.      Coty revealed yet more “short-term” integration issues on November 7, 2018,

attributing lower than expected sales to “several temporary supply-chain related headwinds,”

including “warehouse and planning center consolidat[ed] disruptions in Europe and North




                                                -3-
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 5 of 83




America,” i.e., integration problems. Still, Coty insisted that despite the lower sales and continued

“temporary” supply issues, the P&G integration was near completion, and Coty would realize the

over $1 billion in working capital benefits it had touted in 2016. Unimpressed investors bid Coty’s

stock price down by nearly 26% over two days of trading on heavy volume.

       9.      By 2019, Coty could no longer misrepresent the material integration issues as

transitory. On February 8, 2019, even as it touted that the supply-chain issues had improved since

the previous quarter, Defendants announced a nearly $1 billion impairment of goodwill and

intangible assets attributable to Coty’s Consumer Beauty division, and to the P&G assets. Three

months later, on May 8, 2019, after Coty performed its annual impairment analysis on May 1,

2019, Coty assured investors that its supply issues were “largely resolved” across all divisions.

       10.     Less than three months after Defendants disclosed that Coty had solved the

integration issues, Coty announced a “Turnaround Plan” and impaired another nearly $3 billion

in goodwill and intangible assets of the P&G brands. Defendants finally admitted that the extent

of the P&G integration problems was materially more adverse than they had disclosed, that

integration issues repeatedly labelled “short-term” had never been so, that the integration had

been far harder than Defendants had been telling investors, and that their advertising efforts were

still not “in line with industry practices.” Defendants conceded that difficulties with the P&G

merger were “at the heart” of Coty’s problems since the merger, that the P&G assets had “weak

performance” since their acquisition, and that Coty had “identified what we need to change in our

company to be lasting and sustainable performance.” On this news, Coty’s stock price dropped

over 14% on heavy volume.

       11.     Defendants explained their breach of the duty to have impaired the full $4 billion

in February 2019 by claiming that their brand new “Turnaround Plan” required the impairment.




                                                -4-
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 6 of 83




The impairment, however, is simply an admission that the P&G business had been overvalued

throughout the Class Period, and Coty should have taken the full $4 billion impairment in

February of 2019.

       12.     In violation of Generally Accepted Accounting Principles (“GAAP”) and SEC

regulations, Coty’s failure to take the full $4 billion impairment in February 2019 caused Coty to

knowingly or recklessly misrepresent the Company’s goodwill and intangible assets. As a direct

result, in further violation of GAAP, Defendants caused Coty to materially overstate its operating

income, net income, and earnings per share in the financial statements for the second and third

quarters of fiscal year 2019. Further, Coty violated GAAP by not revealing in May 2019 the

“subsequent event” that Coty would need another major impairment.

       13.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

declines in the market value of the Company’s stock on four separate occasions, Plaintiff and

other Class members have suffered significant losses and damages.

                                     JURISDICTION AND VENUE

       14.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by

the SEC (17 C.F.R. § 240.10b-5).

       15.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       16.     This Court has jurisdiction over each defendant named herein because each

defendant has sufficient minimum contacts with this District so as to render the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.




                                                 -5-
            Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 7 of 83




        17.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and the

subsequent damages took place in this judicial District, and Coty’s headquarters are in this judicial

District.

        18.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

        19.     Plaintiff Susan Nock, as set forth in the certification previously provided (ECF No.

26-2), and incorporated by reference herein, purchased Coty common stock during the Class

Period, and suffered damages as a result of the federal securities law violations and false and/or

misleading statements and material omissions alleged herein.

        20.     Defendant Coty is incorporated in Maryland, with its headquarters located are 350

5th Avenue, New York, New York 10118. The Company’s securities are traded on the New York

Stock Exchange (“NYSE”) under the ticker symbol “COTY.”

        21.     Defendant Becht served as the Chairman of Coty’s Board from October 2011 to

November 2018, and served on the Board until January 2019. From September 2014 to September

2016, he served as Interim Chief Executive Officer (“CEO”), overseeing Coty’s operations and

mergers and acquisitions agenda, including the acquisition of the P&G Specialty Beauty

Business. Mr. Becht holds a Bachelor of Arts degree in Economics from the University of

Groningen and an MBA from the University of Chicago, Booth School of Business.




                                                  -6-
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 8 of 83




       22.    Defendant Pane served as Coty’s CEO and a member of its Board from September

2016 to November 2018. He had joined Coty’s Executive Committee in July 2015 as the

Executive Vice President (“EVP”) of Category Development. Prior to joining Coty, he spent

nearly 20 years at Reckitt Benckiser in various roles, including Senior Vice President, Global

Category Officer Consumer Health. Mr. Pane holds a degree in Business Administration from

Bocconi University.

       23.    Defendant Laubies served as Coty’s CEO, a member of the Board, and a member

of the Executive Committee from November of 2018 to May 2020. In January 2019, he also

assumed the leadership for formulating and implementing the strategic vision for the Consumer

Beauty division as its President. Prior to joining Coty, he served as the CEO of Jacobs Douwe

Egberts BV from September 2013 to March 2018. Mr. Laubies holds a master’s degree in

Economics from Sciences Politiques de Paris, Université Sorbonne and a law degree from the

Université Paris 2 Pantheon-Assas.

       24.    Defendant Talhouët served as the Chief Financial Officer (“CFO”) of Coty from

December 2013 to September 2018, joining the Executive Committee in January 2014. Prior to

joining Coty, he was the Corporate Finance Officer Americas and a member of the finance

executive committee for Mars Unisabi. Mr. Talhouët holds a bachelor’s degree from the Paris

Nanterre University and a master’s degree from the National Conservatory of Arts & Crafts.

       25.    Defendant Terisse has served as Coty’s CFO a member of its Executive

Committee since February 2019, and as its Chief Operating Officer (“COO”) since February

2020. Prior to joining Coty, he spent the majority of his career at Danone, notably as Group CFO

from 2008 to 2015 and EVP for Danone Africa Division from 2015 to 2017. Terisse holds a




                                              -7-
          Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 9 of 83




bachelor’s degree in Business and Management from IAE Lyon III and a master’s degree in

Finance from EM Lyon Business School, France.

        26.       Defendants Becht, Pane, Laubies, Talhouët, and Terisse are collectively referred

to herein as the “Individual Defendants.”

        27.       The Company and the Individual Defendants are referred to herein, collectively,

as the “Defendants.”

        28.       The Individual Defendants:

                  (a)    directly participated in the management of the Company;

                  (b)    participated in and oversaw the day-to-day operations of the Company at

        the highest levels;

                  (c)    were privy to confidential, proprietary information concerning the

        Company and its business and operations;

                  (d)    were directly or indirectly involved in drafting, producing, reviewing

        and/or disseminating the false and misleading statements and information alleged herein;

                  (e)    were directly or indirectly involved in the oversight or implementation of

        the Company’s internal controls;

                  (f)    were aware of or recklessly disregarded that the Company was issuing false

        and misleading statements; and/or

                  (g)    approved or ratified these statements in violation of the federal securities

        laws.

        29.       In each SOX Certification referenced in this Amended Complaint the signatory

certified that:

                  1.     I have reviewed this [Quarterly or Annual] Report on Form
                  [10-Q or 10-K] of [Defendant Coty Inc.];



                                                  -8-
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 10 of 83




               2.     Based on my knowledge, this report does not contain any
               untrue statement of a material fact or omit to state a material fact
               necessary to make the statements made, in light of the
               circumstances under which such statements were made, not
               misleading with respect to the period covered by this report;

               3.      Based on my knowledge, the financial statements, and other
               financial information included in this report, fairly present in all
               material respects the financial condition, results of operations and
               cash flows of the registrant as of, and for, the periods presented in
               this report;

               4.     The registrant’s other certifying officer and I are
               responsible for establishing and maintaining disclosure controls
               and procedures (as defined in Exchange Act Rules 13a-15(e) and
               15d-15(e)) and internal control over financial reporting (as defined
               in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant
               and have:

                   a. Designed such disclosure controls and procedures, or
               caused such disclosure controls and procedures to be designed
               under our supervision, to ensure that material information relating
               to the registrant, including its consolidated subsidiaries, is made
               known to us by others within those entities, particularly during the
               period in which this report is being prepared;

                   b. Designed such internal control over financial reporting, or
               caused such internal control over financial reporting to be designed
               under our supervision, to provide reasonable assurance regarding
               the reliability of financial reporting and the preparation of financial
               statements for external purposes in accordance with generally
               accepted accounting principles[.]

       30.     In addition, for each periodic report Coty filed with the SEC, it included a

Certification of Periodic Financial Report Pursuant to 18 U.S.C. § 1350, stating:

               The [annual/quarterly] report on Form 10-[K/Q] for the
               [year/quarter] ended _________ of the Company fully complies
               with the requirements of Section 13(a) or 15(d) of the Securities
               Exchange Act of 1934, as amended (15 U.S.C. 78m or 78o(d), and
               the information contained in the Report fairly presents, in all
               material respects, the financial condition and results of operations
               of the Company.




                                                -9-
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 11 of 83




       31.     The Company is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all the

wrongful acts complained of herein were carried out within the scope of their employment.

       32.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency principles.

                                  SUBSTANTIVE ALLEGATIONS

       Background

       33.     According to its Annual Report on Form 10-K for the fiscal year ended June 30,

2019 (“2019 10-K”), Coty is one of the world’s largest beauty companies, the “global leader in

fragrance, a strong number two in professional salon hair color & styling, and number three in

color cosmetics.” Coty operates three product category focused segments: (1) Consumer Beauty

which focuses on color cosmetics, retail hair coloring and styling products, body care and mass

fragrances sold primarily in the mass retail channels (“Consumer Beauty”); (2) Luxury which

focuses on prestige fragrances and skincare brands (“Luxury”); and (3) Professional Beauty which

focuses on servicing nail salon owners and stores selling to nail supply owners and salons.

       34.     Coty itself manufactures approximately 80% of its products, with a dedicated

marketing and sales force in most of its significant markets. Consumer Beauty has historically

accounted for approximately 50% of Coty’s revenues. Coty’s top retailer is Walmart, which in

fiscal year 2019 accounted for approximately 6% of Coty’s net revenues. Coty’s sales generally

increase during the holiday season, its second fiscal quarter.

       Coty Acquires the P&G Specialty Beauty Business

       35.     On July 9, 2015, Coty announced a definitive agreement to acquire the P&G

beauty business.




                                               - 10 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 12 of 83




       36.     On October 3, 2016, Coty issued a press release, announcing that on October 1,

2019 it had completed its acquisition of the P&G Specialty Beauty Business for $11.5 billion. In

the press release, Defendant Becht, Chairman of Coty’s Board of Directors, confirmed that “we

now have a much improved team, structure and culture to make the vision of this merger a reality.”

With the completion of the acquisition, Defendant Pane became Coty’s CEO.

       Coty Repeatedly Misleads About its Struggles in Integrating P&G

       37.     On November 9, 2016, the first day of the Class Period, Coty issued a press release,

attached as an exhibit to a Form 8-K, reporting financial results for the first quarter fiscal of 2017,

ending September 30, 2016, entitled “Results for the stand-alone Coty business prior to the

completion of the merger with P&G” (“Q1 2017 Press Release”). In the press release, Defendant

Becht declared that for the combined company, “[w]e continue to target the total four-year

synergies and working capital benefits of $750 million and $500 million, respectively, with no

change to the operating costs to realize both,” assuring investors that “while there may be

challenges as we integrate and rebuild the businesses, we are firmly committed to realizing the

ambitions we have and delivering value for all our shareholders.”

       38.     That same day, Coty filed its Form 10-Q for the quarter ended September 30, 2016

(“Q1 2017 10-Q”), signed by and with SOX certifications from Defendants Pane and Talhouët.

       39.     Coty did not disclose on November 9, 2016 in either its SEC filings or in its

November 9, 2016 earnings conference call (“November 9, 2016 Call”), however, that material

integration issues had already materialized before November 9, 2016, but three months later they

would state that integration problems had been present “in the first semester,” i.e., before

November 9, 2016.




                                                 - 11 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 13 of 83




       40.     On February 9, 2017, Coty filed a Form 10-Q for the second quarter of 2017 (“Q2

2017 10-Q”), signed by and with SOX certifications from Defendants Pane and Talhouët.

Defendants further issued that same day a press release entitled “Coty Inc. Reports Second Fiscal

Quarter 2017 Results, the First Quarter After Successful Completion of the Merger with P&G

Beauty Business” (“Q2 2017 Press Release”). In the press release, for the first time, Defendants

acknowledged difficulties with the integration of P&G but downplayed their true extent. Coty

disclosed “negative transitional impacts[,] especially including significant trade inventory build

in the first quarter of fiscal 2017 in parts of the P&G business,” on the Combined Company’s net

revenues. It assured investors, however, that those impacts were “short-term.” Defendant Pane

stated that “[t]he business was impacted by significantly higher-than-anticipated inventory levels

in the market on the acquired P&G Beauty Business, competitive pressure in the Consumer

Beauty division and the distraction associated with the merger integration efforts.” He described

the impacts, however, as “short term challenges like the ones we faced in the first semester.” Pane

added that “[o]n the P&G Beauty Business merger, we are reiterating our previously

communicated $750 million synergy target by fiscal 2020. The integration is progressing as

expected, with no major issues to date.”

       41.     In the Q2 2017 10-Q, Defendants also touted their progress in recognizing the need

to improve their digital marketing and sales, with Pane stating that Coty was “accelerating our

end-to-end digital transformation including e-commerce.”

       42.     That same day, Coty held an earnings conference call (“February 9, 2017 Call”).

In prepared remarks, Defendant Pane repeated that “[t]he business was impacted by significantly

higher than anticipated inventory levels in the market, on the acquired P&G Beauty Business,

competitive pressure in the Consumer Beauty division, and the distraction associated with the




                                               - 12 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 14 of 83




integration efforts.” Pane further repeated that “the integration is progressing as expected with no

major issues to date and we are reiterating our previously communicated $750 million synergy

target by FY20.”

       43.     On May 10, 2017, Coty filed a Form 10-Q for the third quarter of 2017 (“Q3 2017

10-Q”), signed by and with SOX certifications from Defendants Pane and Talhouët. That same

day Defendants issued a press release, attached as an exhibit to a Form 8-K, entitled “Coty Inc.

Reports Third Quarter Fiscal 2017 Results” (“Q3 2017 Press Release”). Eschewing mention of

any integration problems, including supply issues, Defendant Pane stated that “[o]n the

integration of the P&G Beauty Business, we are making good progress,” leaving investors with

the false impression that the February 2017 integration issues had indeed been “short-term.”

       44.     In the Q3 2017 10-Q, Defendants again touted their progress in improving their

digital marketing and sales, with Pane stating that Coty was “accelerating our end-to-end digital

transformation including e-commerce.”

       45.     That same day, Coty held an earnings conference call (“May 10, 2017 Call”). In

prepared remarks, Defendant Talhouët touted the successes integrating P&G, stating that “we

have [ ] now fully integrated the legacy P&G Beauty Business into Coty’s system,” calling it a

“tremendous achievement.”

       46.     On August 22, 2017, Defendants issued a press release entitled “Coty Inc. Reports

Fiscal 2017 Fourth Quarter and Full Year Results; Improved Fourth Quarter Underlying Net

Revenue Trend; Integration Progressing Well” (“FY 2017 Press Release”). Though Defendant

Pane conceded that “our Consumer Beauty division remains under pressure and its recovery is a

key priority for us,” Pane assured investors that Coty was successfully meeting P&G Beauty

Business integration targets, stating, “[w]e completed the incredibly complex acquisition of the




                                               - 13 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 15 of 83




P&G Beauty Business, fully reorganized into a product and customer focused organizational

structure, successfully reached significant milestones in our integration efforts, and boosted our

brand portfolio[.]” Pane further assured that “[r]egarding the P&G Beauty Business, our

integration efforts are proceeding well and we remain on track with the synergy delivery.”

       47.     That same day, Coty held an earnings conference call (“August 22, 2017 Call”).

With regards to integrating P&G, Pane boasted that “we reached significant milestones in out

integration efforts.” Defendant Talhouët added that the integration of the two businesses was ‘well

underway and on track.” There was no discussion of the previous quarter’s integration issues, or

of any integration problems.

       48.     During the August 22, 2017 Call, in prepared remarks, Defendant Pane touted

Coty’s market innovation, stating that the Company had “continued success … both on our digital

communication and e-commerce expansion,” and that the “digital engagement results” for Coty’s

CoverGirl campaign “significantly exceeded our expectations.”

       49.     The next day, August 23, 2017, Coty filed a Form 10-K, reporting financial results

for the fourth quarter and fiscal year ended June 30, 2017 (“2017 10-K”), signed by Defendants

Pane, Talhouët, and Becht, and with SOX certifications signed by Defendants Pane and Talhouët.

Even as Defendants announced a 10% organic revenue decline in Consumer Beauty, a division

that historically accounted for approximately half of Coty’s revenue, they touted achievements in

integrating P&G. Defendants further stated that they were focused on taking advantage of their

“end-to-end digital capabilities.”

       50.     Analysts conveyed how important successful integration of P&G was to Coty’s

success. Morgan Stanley analyst Dean Mohsenian noted that the key to the earnings call would

be learning “how PG integration is progressing execution wise.”




                                               - 14 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 16 of 83




       51.     On November 9, 2017, Coty filed a Form 10-Q for the first quarter of 2018 (“Q1

2017 10-Q”), signed by and with SOX certifications from Defendants Pane and Talhouët.

Defendants again stated that they were focused on taking advantage of their “end-to-end digital

capabilities.” Also on November 9, 2017, Coty issued a press release entitled “Coty Inc. Reports

First Quarter Fiscal 2018 Results” (“Q1 2018 Press Release”). Defendant Pane again bragged

about the successful integration of P&G, stating that Coty now had “control of processes, systems

and data across the new Coty.”

       52.     That same day, Coty held an earnings conference call (“November 9, 2017 Call”).

In prepared remarks, Defendant Pane linked Coty’s positive results to “end-to-end digital

transformation, including e-commerce.” Defendant Talhouët celebrated integration progress,

stating that Coty now had “control of our data, processes and systems.”

       53.     On February 8, 2018, Coty filed a Form 10-Q for the second quarter of 2018 (“Q2

2018 10-Q”), signed by and with SOX certifications from Defendants Pane and Talhouët.

Defendants again stated that they were focused on taking advantage of their “end-to-end digital

capabilities.” During the earnings conference call held that same day (“February 8, 2018 Call”),

Defendant Pane, in scripted remarks, stated that Coty was “accelerat[ing] our end-to-end digital

transformation, including e-commerce,” and that Coty was “putting a lot of focus [on]” and

“working very hard on digital innovation.”

       54.     On May 9, 2018, Defendants filed a Form 10-Q for the second quarter of 2018

(“Q3 2018 10-Q”), signed by and with SOX certifications from Defendants Pane and Talhouët.

That same day, Defendants issued a press release entitled “Coty Inc. Reports Third Quarter Fiscal

2018 Results” (“Q3 2018 Press Release”). Defendants continued to materially underrepresent the

extent of the issues with the P&G integration into Consumer Beauty, with Defendant Pane quoted




                                              - 15 -
            Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 17 of 83




as saying that “[t]he Consumer Beauty division continue[d] its uneven performance but with

encouraging signs of stability,” and that with regard to “adjusted operating margin, we continue

to aim for a healthy improvement in the second half of the year versus the prior year, with most

of the impact coming in Q4, as we continue to deliver on our merger synergies.”

        55.      During the earnings call on the same day (“May 9, 2018 Call”), Defendant Pane

repeated that “[t]he Consumer Beauty division continued its uneven performance, but with

encouraging signs of stability and some bright spots.”

        56.      Pane further touted Coty’s e-commerce efforts as a “big focus.” Defendant

Talhouët lauded progress in integrating P&G, stating that it was “progressing in line with our

timetable,” and stated that Coty had “broadened the scope, including further go-to-market

changes, systems enhancements and more complete one order, one shipment, one invoice.”

        57.      On June 12, 2018, Defendant Talhouët represented Coty at the “Deutsche Bank

dbAccess Global Consumer Conference.” During the question-and-answer session, Talhouët

stated that Coty was putting “much more focus on the digital transformation of the company,”

and on e-commerce, and that Defendant Pane was a “very strong advocate on that.”

        58.      On August 21, 2018, Defendants filed a Form 10-K for the fiscal year ended June

30, 2018 (“2018 10-K”), signed by Defendants Pane, Talhouët, and Becht, and with SOX

certifications from Defendants Pane and Talhouët. With regards to Coty’s digital capabilities, the

Company stated that it was “advancing our end-to-end digital transformation and e-commerce

efforts.”

        59.      On August 21, 2018, Coty announced that Defendant Talhouët had resigned.

        60.      Also on August 21, 2018, Defendants issued a press release entitled “Coty Inc.

Reports Fiscal 2018 Fourth Quarter and Full Year Results; Strong FY18 progress on operating




                                               - 16 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 18 of 83




performance and business integration” (“FY 2018 Press Release”). Coty disclosed “short term

supply chain disruptions resulting from the consolidation of warehouses and planning centers in

North America and Europe, as the ex P&G business is integrated into Coty.” Defendant Pane

reassured, however, that “[t]he peak of the impact of the supply chain disruptions due to our

logistics and manufacturing consolidation will come in 1Q19, with a smaller tail end in 2Q19. . .

. we do expect that these business integration related impacts will be largely over by the end of

first half 2019 and our FY19 targets take these disruptions into consideration.” Pane also touted

that “[t]he first half of our synergies commitment has been delivered as planned by FY18.”

Defendants also continued touting Coty’s “end-to-end digital transformation.”

       61.     On November 7, 2018, Coty filed a Form 10-Q for the first quarter of 2019 (“Q1

2019 10-Q”), signed by and with SOX certifications from Defendant Pane and Interim CFO

Ayesha Zafar. Defendants noted continuing “[s]upply [c]hain [d]isruptions [that] arose in

connection with the consolidation of warehouses and planning centers in North America and

Europe which have negatively impacted our results. Coty told investors that the supply chain

issues would “resolve in the third quarter of fiscal 2019.” Coty further emphasized that it was

“advancing our end-to-end digital transformation.”

       62.     That same day, November 7, 2018, Defendants issued a press release entitled

“Coty Inc. Reports First Quarter Fiscal 2019 Results (“Q1 2019 Press Release”). Coty announced

a bigger than expected decline in first quarter fiscal year 2019 sales due to “several temporary

supply-chain related headwinds” which included “[w]arehouse and planning center

consolidate[ed] disruptions in Europe and the U.S.” Defendant Pane also conceded “the increased

scope of the disruptions [in the first quarter from warehousing and planning consolidation]

resulted in much weaker results than previously expected,” reflecting the internal challenges in




                                              - 17 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 19 of 83




integrating P&G’s beauty business into Coty’s infrastructure. Defendant Pane again indicated,

however, that the challenges would be short-lived, stating “[a]s a result of these disruptions, we

have decided to modify our distribution center consolidation plan for the remainder of the year to

minimize business impact. With a healthy synergy delivery already in 1Q19, these modifications

should have no impact to our commitment of $225 million of synergies in FY19 and $750 million

total by the end of FY20. . . . With the P&G Beauty integration near completion, and after we

have overcome the internal challenges, we will be better equipped to focus more externally, so

that we can fully capitalize on the exciting and dynamic changes in the beauty industry.”

Answering, Defendant Pane again denied the seriousness of the continuing integration issues.

       63.     Analysts were no kinder in their reports after the earnings call. J.P. Morgan analyst

Andrea Teixera called a sharp recovery “wishful thinking” because of the “extremely challenging

acquisition integration,” attributing the supply chain issues at least in part to Coty’s “missteps.”

       64.     On November 12, 2018, Coty announced the resignation of Defendant Pane “for

family reasons,” and his replacement by Defendant Laubies.

       65.     On February 7, 2019, Coty filed a Form 8-K stating that Laurent Kleitman,

President, Consumer Beauty, was separating from the Company.

       66.     The scope of Defendants’ fraudulent behavior with respect to the problems caused

by the P&G acquisition started coming into focus in February 2019. On February 8, 2019, Coty

filed a Form 10-Q for the second quarter of 2019 (“Q2 2019 10-Q”), signed by and with SOX

certifications from Defendant Laubies and CFO Defendant Terisse. Coty announced a $965.1

million non-cash impairment charge, $832.5 million of which was a goodwill impairment related

to Consumer Beauty, $90.8 million related to intangible assets in Consumer Beauty, mainly the

Clairol and CoverGirl trademarks, and $7 million related to other intangible assets. This was not




                                                - 18 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 20 of 83




the required annual goodwill and intangible assets test, which Coty performs on May 1. Rather,

Coty conducted the impairment test earlier than May 1 because:

               In the course of evaluating the results for the second quarter of
               fiscal 2019, we noted that since the most recent impairment test,
               the cash flows associated with our Consumer Beauty reporting unit
               were adversely impacted by negative category trends and market
               share losses in the color cosmetics, hair color and mass fragrance
               categories; additional shelf-space losses for CoverGirl, Clairol, and
               Max Factor; expected increased costs in the short-term to offset the
               lower service levels caused by supply chain disruptions; and lower
               than expected net revenues and profitability for Younique.
               Additionally, we considered the impact of a 75 basis point increase
               in the discount rate, due to changes in the market assumptions,
               which adversely affected the fair value of the reporting unit. We
               concluded that these factors represented indicators of impairment
               that warranted an interim impairment test for goodwill and certain
               other intangible assets in the Consumer Beauty reporting unit.

       67.     On February 8, 2019, Defendants issued a press release entitled “Coty Inc. Reports

Second Quarter Fiscal 2019 Results” (“Q2 2019 Press Release”). Coty announced a $965.1

million non-cash impairment charge, $832.5 million of which was a goodwill impairment related

to Consumer Beauty, $90.8 million related to intangible assets in Consumer Beauty, mainly the

Clairol and CoverGirl trademarks, and $7 million related to other intangible assets. Contradicting

many of the Company’s previous rosy statements, Defendant Laubies stated that the Luxury and

Professional Beauty divisions “cannot compensate … for the difficult trajectory of our Consumer

Beauty division.” While expressing confidence that Coty could eventually return to “a path of

sustainable growth,” Coty was “realistic that it will take time to achieve this outcome.” The

Company explained that:

               The Consumer Beauty division has experienced increased
               competitive and market pressure throughout the first half of fiscal
               2019, which has resulted in lower than expected revenues and
               earnings. Additionally, the discount rate used in the impairment
               review associated with the division has also increased in the
               quarter. Based on these adverse factors, management determined
               that there were indications that the goodwill of the division as well


                                               - 19 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 21 of 83




               as certain trademark intangible assets may be impaired and
               accordingly interim intangible asset and goodwill impairment tests
               were performed as of December 31, 2018.

Coty further noted that the supply-chain related headwinds continued, which continued to affect

Consumer Beauty, though there was “some moderation.” Defendant Laubies also touted that “the

management team we have put into place is the right one to develop this plan, and that together

with the broader Coty organization, we will be able to meet the objectives of driving gross margin

improvement,” which “means managing revenue and costs, improving product mix and range,

simplifying our portfolio and formulations, and systemically deploying lean-inspired

methodologies in our manufacturing and logistics operations.”

       68.     Defendants held an earnings conference call on February 8, 2019 (“February 8,

2019 Call”). Defendant Terisse boasted that Coty “continue[s] to see strong e-commerce

momentum in the [Consumer Beauty] division” and that e-commerce was a “bright spot in

Consumer Beauty.” Addressing the nearly $1 billion impairment, Defendant Terisse explained

that the problems were in Consumer Beauty. Responding to an analyst’s question, Coty finally

admitted that it had not achieved the synergies from the P&G acquisition that the Company had

touted for several years, and so had not realized the savings the integration was supposed to bring.

       69.     On May 8, 2019, Coty filed a Form 10-Q for the second quarter of 2019 (“Q3 2019

10-Q”), signed by and with SOX certifications from Defendant Laubies and Defendant Terisse.

The Company did not take further goodwill or intangible asset impairments. Note 19 to the

financial statements was entitled “Subsequent Events,” but Coty did not disclose in that Note that

a further material impairment was necessary, even though it had just a week earlier, on May 1,

2019, performed its annual impairment test, which three months later would result in Defendants

announcing an additional $3 billion impairment.




                                               - 20 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 22 of 83




       70.       On May 8, 2019, Defendants issued a press release entitled “Coty Inc. Reports

Fiscal Third Quarter 2019 Results” (“Q3 2019 Press Release”). Defendant Laubies stated that the

supply issues were “largely resolved.”

    DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND OMISSIONS

       71.       On the first day of the Class Period, November 9, 2016 Coty issued the Q1 2017

Press Release, reporting financial results for the first quarter fiscal of 2017, ending September 30,

2016, entitled “Results for the stand-alone Coty business prior to the completion of the merger

with P&G.” In the press release, Defendant Becht declared that for the combined company, “[w]e

continue to target the total four-year synergies and working capital benefits of $750 million

and $500 million, respectively, with no change to the operating costs to realize both,” assuring

investors that “while there may be challenges as we integrate and rebuild the businesses, we are

firmly committed to realizing the ambitions we have and delivering value for all our

shareholders.”

       72.       The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly:

                 (a)    Failed to disclose that Coty did not have adequate infrastructure to

smoothly integrate P&G’s Beauty Business, including an adequate supply chain;

                 (b)    Failed to disclose that the integration issues, including supply chain issues,

were pervasive, already existing, and continuing, and not “short-term;”

                 (c)    Having discussed generally the risk that “there may be challenges as we

integrate and rebuild the businesses,” Defendants were duty bound to disclose that integration

issues had already arisen before November 9, 2016, as Defendants admitted in February of 2017.

       73.       On February 9, 2017, Defendants filed their Q2 2017 Press Release, attached as

an exhibit to a Form 8-K, entitled “Coty Inc. Reports Second Fiscal Quarter 2017 Results, the


                                                - 21 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 23 of 83




First Quarter After Successful Completion of the Merger with P&G Beauty Business.” In the

press release Defendants stated that “negative transitional impacts especially including

significant trade inventory build in the first quarter of fiscal 2017 in parts of the P&G business”

on the Combined Company’s net revenues, but those impacts were “short-term.” Defendant Pane

stated that “[t]he business was impacted by significantly higher-than-anticipated inventory levels

in the market on the acquired P&G Beauty Business, competitive pressure in the Consumer

Beauty division and the distraction associated with the merger integration efforts,” but that the

impacts were “short term challenges like the ones we faced in the first semester.” Pane added

that “[o]n the P&G Beauty Business merger, we are reiterating our previously communicated

$750 million synergy target by fiscal 2020. The integration is progressing as expected, with no

major issues to date.”

       74.     During the February 9, 2017 Call Defendant Pane stated that “the integration is

progressing as expected with no major issues to date and we are reiterating our previously

communicated $750 million synergy target by FY20.”

       75.     In the same press release, Defendant Pane stated that, with respect to

using/developing digital marketing and sales, Coty was “accelerating our end-to-end digital

transformation including e-commerce.”

       76.     During the February 9, 2017 Call, Defendants engaged in the following exchange

with Morgan Stanley analyst Dana Mohsenian regarding Coty’s digital/e-commerce capabilities:

               Mohsenian
               And with those relaunches and some of those plans, I’m still
               surprised you aren’t planning to boost advertising spending, and
               obviously you touched on it earlier in this call. But can you take me
               through your thought process there, and what gives you confidence
               that you really can revitalize this portfolio without spending more?




                                               - 22 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 24 of 83




               Defendant Pane
               Regarding on your question on spending more overall, I want to go
               back to my previous answer, which is that when you start shifting
               the traditional media to digital you actually have way more money
               to play with, and to invest to be able to reach more consumers.
               Consumers are truly spending a disproportionate amount of time
               on social media, on social platforms, and, I believe that some of our
               brands have not played the right role in the social engagement. And
               by shifting the investment actually, we will achieve not only the
               consumers that we want to achieve but also in the right place and
               the right time. And the overall connection with the brand will
               improve. And this is clearly part of the logic of why I answered
               before that we believe we have enough funds for our future
               success and re-launches.

               Defendant Talhouët
               And to build on that, Dara, the other point is that when you look at
               our Q2 results, our operating margin has been impacted by all the
               level of the A&CP pre-commitment that we receive, and as a result,
               once again it’s not a question of size of the bucket, it’s a question
               of how would you use the bucket in a much more efficient way
               which is exactly what Camillo has emphasized.

       77.     The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly:

               (a)    Failed to disclose that Coty did not have adequate infrastructure to

smoothly integrate and support the beauty business that it acquired from P&G, including an

adequate supply chain;

               (b)    Failed to disclose that the integration issues, including supply chain issues,

were pervasive and continuing, and not “short-term;”

               (c)    Failed to disclose that Coty was not in position to capitalize on the new

brands it acquired in the P&G acquisition because its digital marketing and sales efforts were

inadequate, it was largely relying on outdated marketing and selling strategies promotions, and it

was not spending the money required to get its marketing and sales efforts in-line with industry

practices.



                                               - 23 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 25 of 83




       78.     On May 10, 2017, Defendants filed their Q3 2017 Press Release, attached as an

exhibit to a Form 8-K, entitled “Coty Inc. Reports Third Fiscal Quarter 2017 Results.” Eschewing

mention of any integration problems, Defendant Pane stated that “[o]n the integration of the P&G

Beauty Business, we are making good progress.” Defendants again touted their progress in

recognizing the need to improve their digital marketing and sales, with Pane stating that Coty was

“accelerating our end-to-end digital transformation including e-commerce.”

       79.     That same day, Coty held an earnings conference call (“May 10, 2017 Call”). In

prepared remarks, Defendant Talhouët touted the successes in integrating P&G, stating that “[we]

have now fully integrated the legacy P&G Beauty Business into Coty’s system,” calling it a

“tremendous achievement.”

       80.     The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly:

               (a)    Failed to disclose that Coty did not have adequate infrastructure to

smoothly integrate and support the beauty business that it acquired from P&G, including an

adequate supply chain, and that Coty would not be able to successfully integrate and deliver

synergies from the acquisition;

               (b)    Having discussed positively the integration of P&G, including “we are

making good progress,” Defendants were duty bound to disclose that integration issues existed,

including supply chain issues, that they were pervasive and continuing, and not “short-term;”

               (c)    Failed to disclose that Coty was not in position to capitalize on the new

brands it acquired in the P&G acquisition because its digital marketing and sales efforts were

inadequate, it was largely relying on outdated marketing and selling strategies like promotions,




                                              - 24 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 26 of 83




and it was not spending the money required to get its marketing and sales efforts in-line with

industry practices.

        81.     On August 22, 2017, Defendants filed their FY 2017 Press Release, attached as an

exhibit to a Form 8-K, entitled “Coty Inc. Reports Fiscal 2017 Fourth Quarter and Full Year

Results.; Improved Fourth Quarter Underlying Net Revenue Trend; Integration Progressing

Well.” Defendant Pane assured investors that the integration of P&G was succeeding, stating that

“[w]e completed the incredibly complex acquisition of the P&G Beauty Business, fully

reorganized into a product and customer focused organizational structure, successfully reached

significant milestones in our integration efforts, and boosted our brand portfolio…” Pane

further assured that “[r]egarding the P&G Beauty Business, our integration efforts are

proceeding well and we remain on track with the synergy delivery.”

        82.     During the August 22, 2017 Call, Defendant Pane touted Coty’s market

innovation, stating that the Company had “continued success … both on our digital

communication and e-commerce expansion,” and that the “digital engagement results” for

Coty’s CoverGirl campaign “significantly exceeded our expectations.” With regards to

integrating P&G, Pane boasted that “we reached significant milestones in out integration

efforts.” Defendant Talhouët added that the integration of the two businesses was ‘well

underway and on track.”

        83.     In the August 22, 2017, 2017 10-K, Defendants touted Coty’s success in

integrating the P&G business, stating that they were focused on taking advantage of their “end-

to-end digital capabilities.”

        84.     The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly:




                                              - 25 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 27 of 83




               (a)      Failed to disclose that Coty did not have adequate infrastructure to

smoothly integrate and support the beauty business that it acquired from P&G, including an

adequate supply chain;

               (b)      Having discussed that the integration of P&G was “going well,”

Defendants were duty bound to disclose that integration issues existed, including supply chain

issues, that they were pervasive and continuing, and not “short-term”;

               (c)      Failed to disclose that Coty was not presently “on track” with the P&G

integration process;

               (d)      Failed to disclose that Coty was not in position to capitalize on the new

brands it acquired in the P&G acquisition because its digital marketing and sales efforts were

inadequate, it was largely relying on outdated marketing and selling strategies like promotions,

and it was not spending the money required to get its marketing and sales efforts in-line with

industry practices.

       85.     In Coty’s November 9, 2017, Q1 2018 10-Q, Defendants stated that they were

focused on taking advantage of their “end-to-end digital capabilities.”

       86.     During the November 9, 2017 Call, Defendant Pane linked Coty’s positive results

to “end-to-end digital transformation, including e-commerce.”

       87.     During the November 9, 2017 Call, Defendant Talhouët celebrated integration

progress, stating that Coty now had “control of our data, processes and systems.”

       88.     In a November 9, 2017, press release, Defendant Pane bragged about the

successful integration of P&G, stating that Coty now had “control of processes, systems and data

across the new Coty.”




                                               - 26 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 28 of 83




       89.     The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly:

               (a)    Failed to disclose that Coty did not have adequate infrastructure to

smoothly integrate and support the beauty business that it acquired from P&G, including an

adequate supply chain;

               (b)    Having discussed in positive terms the integration of P&G, Defendants

were duty bound to disclose that integration issues existed, including supply chain issues, that

they were pervasive and continuing, and not “short-term”;

               (c)    Failed to disclose that Coty was not in position to capitalize on the new

brands it acquired in the P&G acquisition because its digital marketing and sales efforts were

inadequate, it was largely relying on outdated marketing and selling strategies like promotions,

and it was not spending the money required to get its marketing and sales efforts in-line with

industry practices.

       90.     In the February 8, 2018, Q2 2018 10-Q, signed by Defendants Pane and Talhouët.

Defendants again stated that they were focused on taking advantage of their “end-to-end digital

capabilities.” During the February 8, 2018 Call, Defendant Pane, in scripted remarks, stated that

Coty was “accelerat[ing] … our end-to-end digital transformation, including e-commerce,” and

that Coty was “putting a lot of focus on” and “working very hard on digital innovation.”

       91.     The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly failed to disclose that Coty was not in position to capitalize on the new

brands it acquired in the P&G acquisition because its digital marketing and sales efforts were

inadequate, it was largely relying on outdated marketing and selling strategies like promotions,




                                              - 27 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 29 of 83




and it was not spending the money required to get its marketing and sales efforts in-line with

industry practices.

       92.     In the May 9, 2018, Q3 2018 Press Release, with respect to the P&G integration

into Consumer Beauty, Defendant Pane stated that “[t]he Consumer Beauty division continued

its uneven performance, but with encouraging signs of stability,” and that with regard to

“adjusted operating margin, we continue to aim for a healthy improvement in the second half of

the year versus the prior year, with most of the impact coming in Q4, as we continue to deliver

on our merger synergies.”

       93.     During the May 9, 2018 Call, Defendant Talhouët stated that the P&G integration

was “progressing in line with our timetable,” and stated that Coty had “broadened the scope,

including further go-to-market changes, systems enhancements and more complete one order,

one shipment, one invoice.”

       94.     During the May 9, 2018 Call, Defendant Pane repeated that “[t]he Consumer

Beauty division continued its uneven performance, but with encouraging signs of stability and

some bright spots.” Pane further touted Coty’s e-commerce efforts as a “big focus.”

       95.     The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly:

               (a)    Failed to disclose that Coty did not have adequate infrastructure to

smoothly integrate and support the beauty business that it acquired from P&G, including an

adequate supply chain;

               (b)    Having discussed the integration of P&G positively, Defendants were duty

bound to disclose that integration issues existed, including supply chain issues, that they were

pervasive and continuing, and not “short-term”;




                                             - 28 -
            Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 30 of 83




                 (c)    Failed to disclose that Coty was not in position to capitalize on the new

brands it acquired in the P&G acquisition because its digital marketing and sales efforts were

inadequate, it was largely relying on outdated marketing and selling strategies like promotions,

and it was not spending the money required to get its marketing and sales efforts in-line with

industry practices.

        96.      On June 12, 2018, Defendant Talhouët represented Coty at the “Deutsche Bank

dbAccess Global Consumer Conference.” During the question and answer session, Talhouët

stated that Coty was putting “much more focus on the digital transformation of the company”

and e-commerce, and that Defendant Pane was a “very strong advocate on that.”

        97.      The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly failed to disclose that Coty was not in position to capitalize on the new

brands it acquired in the P&G acquisition because its digital marketing and sales efforts were

inadequate, it was largely relying on outdated marketing and selling strategies like promotions,

and it was not spending the money required to get its marketing and sales efforts in-line with

industry practices.

        98.      In the August 21, 2018, 2018 10-K, discussing Coty’s digital capabilities, the

Company stated that it was “advancing our end-to-end digital transformation and e-commerce

efforts.”

        99.      Defendants also continued touting Coty’s “end-to-end digital transformation.”

        100.     In the August 21, 2018, FY 2018 Press Release, Defendants touted Coty’s “end-

to-end digital transformation.”

        101.     In the August 21, 2018, FY 2018 Press Release, Coty disclosed “short term supply

chain disruptions resulting from the consolidation of warehouses and planning centers in North




                                               - 29 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 31 of 83




America and Europe, as the ex P&G business is integrated into Coty.” Defendant Pane assured,

however, that “[t]he peak of the impact of the supply chain disruptions due to our logistics and

manufacturing consolidation will come in 1Q19, with a smaller tail end in 2Q19. . . . we do

expect that these business integration related impacts will be largely over by the end of first half

2019 and our FY19 targets take these disruptions into consideration.” Pane also touted that “[t]he

first half of our synergies commitment has been delivered as planned by FY18.”

       102.    The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly:

               (a)     Failed to disclose that Coty did not have adequate infrastructure to

smoothly integrate and support the beauty business that it acquired from P&G, including an

adequate supply chain;

               (b)     Failed to disclose that the integration issues, including supply chain issues,

were pervasive and continuing, and not “short-term”;

               (c)     Failed to disclose that Coty was not in position to capitalize on the new

brands it acquired in the P&G acquisition because its digital marketing and sales efforts were

inadequate, it was largely relying on outdated marketing and selling strategies like promotions,

and it was not spending the money required to get its marketing and sales efforts in-line with

industry practices.

       103.    In the November 7, 2018, Q1 2019 10-Q, Defendants noted continuing “supply

chain disruptions [that] arose in connection with the consolidation of warehouses and planning

centers in North America and Europe which have negatively impacted our results. Coty told

investors that the supply chain issues would “resolve in the third quarter of fiscal 2019.”




                                               - 30 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 32 of 83




       104.    In the November 7, 2018, Q1 2019 Press Release, Coty announced “several

temporary supply-chain related headwinds” which included “[w]arehouse and planning center

consolidated disruptions in Europe and the U.S.” Defendant Pane indicated that the challenges

would be short-lived and the integration was going as expected, stating that “[w]ith a healthy

synergy delivery already in 1Q19, these modifications should have no impact to our

commitment of $225 million of synergies in FY19 and $750 million total by the end of FY20. .

. . With the P&G Beauty integration near completion, and after we have overcome the internal

challenges, we will be better equipped to focus more externally, so that we can fully capitalize on

the exciting and dynamic changes in the beauty industry.”

       105.    During the November 7, 2018 Call, Defendant Pane repeatedly downplayed the

severity and long-term negative impact of the supply challenges, stating that they would be

resolved by the third quarter of 2019. Pane further denied that there were systemic integration

issues following the P&G acquisition, stating that “we really did a lot of complex integration

things without having any issue.”

       106.    In the November 7, 2018, Q1 2019 10-Q, Coty emphasized that it was “advancing

our end-to-end digital transformation.”

       107.    The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly:

               (a)     Failed to disclose that Coty did not have adequate infrastructure to

smoothly integrate and support the beauty business that it acquired from P&G, including an

adequate supply chain;

               (b)     Failed to disclose that the integration issues, including supply chain issues,

were pervasive and continuing, and not “short-term”;




                                               - 31 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 33 of 83




               (c)    Failed to disclose that Coty was not in position to capitalize on the new

brands it acquired in the P&G acquisition because its digital marketing and sales efforts were

inadequate, it was largely relying on outdated marketing and selling strategies like promotions,

and it was not spending the money required to get its marketing and sales efforts in-line with

industry practices.

       108.    In the February 8, 2019, Q2 2019 10-Q, Coty announced a $965.1 million non-

cash impairment charge, $832.5 million of which was a goodwill impairment related to Consumer

Beauty, $90.8 million related to intangible assets in Consumer Beauty, mainly the Clairol and

CoverGirl trademarks, and $7 million related to other intangible assets. Coty decided to perform

the impairment test because:

               In the course of evaluating the results for the second quarter of
               fiscal 2019, we noted that since the most recent impairment test,
               the cash flows associated with our Consumer Beauty reporting
               unit were adversely impacted by negative category trends and
               market share losses in the color cosmetics, hair color and mass
               fragrance categories; additional shelf-space losses for CoverGirl,
               Clairol, and Max Factor; expected increased costs in the short-
               term to offset the lower service levels caused by supply chain
               disruptions; and lower than expected net revenues and
               profitability for Younique. Additionally, we considered the impact
               of a 75 basis point increase in the discount rate, due to changes
               in the market assumptions, which adversely affected the fair
               value of the reporting unit. We concluded that these factors
               represented indicators of impairment that warranted an interim
               impairment test for goodwill and certain other intangible assets
               in the Consumer Beauty reporting unit.

       109.    In the February 8, 2019, Q2 2019 Press Release, Coty announced a $965.1 million

non-cash impairment charge, $832.5 million of which was a goodwill impairment related to

Consumer Beauty, $90.8 million related to intangible assets in Consumer Beauty, mainly the

Clairol and CoverGirl trademarks, and $7 million related to other intangible assets. Contradicting

many of the Company’s previous rosy statements, Defendant Laubies stated that the Luxury and



                                              - 32 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 34 of 83




Professional Beauty divisions “cannot compensate … for the difficult trajectory of our Consumer

Beauty division. While expressing confidence that Coty could eventually return to “a path of

sustainable growth,” Coty was ‘realistic that it will take time to achieve this outcome.” The

Company explained that:

              The Consumer Beauty division has experienced increased
              competitive and market pressure throughout the first half of
              fiscal 2019, which has resulted in lower than expected revenues
              and earnings. Additionally, the discount rate used in the
              impairment review associated with the division has also increased
              in the quarter. Based on these adverse factors, management
              determined that there were indications that the goodwill of the
              division as well as certain trademark intangible assets may be
              impaired and accordingly interim intangible asset and goodwill
              impairment tests were performed as of December 31, 2018.

       Coty further noted that the supply-chain related headwinds continued, which continued to

affect Consumer Beauty, though there was “some moderation.” Defendant Laubies also touted

that “the management team we have put into place is the right one to develop this plan, and that

together with the broader Coty organization, we will be able to meet the objectives of driving

gross margin improvement,” which “means managing revenue and costs, improving product mix

and range, simplifying our portfolio and formulations, and systemically deploying lean-inspired

methodologies in our manufacturing and logistics operations.”

       110.   During the February 8, 2019 Call, Defendant Terisse boasted that Coty

“continue[s] to see strong e-commerce momentum in the [Consumer Beauty] division.”

Addressing the nearly $1 billion impairment, Defendant Terisse explained that the problems were

in Consumer Beauty. Responding to an analyst’s question, Coty finally admitted that it had not

achieved the synergies from the P&G acquisition that the Company had touted for several years,

and so had not realized the savings the integration was supposed to bring. Finally, Coty claimed

that e-commerce was a “bright spot in Consumer Beauty.”



                                             - 33 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 35 of 83




       111.    The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly:

               (a)     In violation of GAAP and SEC Rules, failed to impair the nearly $3 billion

in goodwill and intangible assets that the Company belatedly impaired in July 2019;

               (b)     Failed to disclose that Coty did not have adequate infrastructure to

smoothly integrate and support the beauty business that it acquired from P&G, including an

adequate supply chain;

               (c)     Failed to disclose that the integration issues, including supply chain issues,

were pervasive and continuing, and not “short-term”;

               (d)     Failed to disclose that Coty’s digital marketing and sales efforts were

inadequate, it was largely relying on outdated marketing and selling strategies promotions, and it

was not spending the money required to get its marketing and sales efforts in-line with industry

practices.

       112.    In the February 8, 2019 Press Release, Coty disclosed a Q2 2019 operating loss of

$804.6 million, net loss of $956.0 million, and loss per share of $1.28, reflecting a $965.1 million

impairment charge primarily connected to Consumer Beauty and select brand trademarks. Coty

disclosed the following in connection with the $965.1 million impairment charge:

               … non-cash impairment charges of $832.5 million to the Consumer
               Beauty goodwill and $97.8 million to the trademarks of CoverGirl,
               Clairol, and two small regional brands. The Consumer Beauty
               division has experienced increased competitive and market
               pressure throughout the first half of fiscal 2019, which has
               resulted in lower than expected revenues and earnings.
               Additionally, the discount rate used in the impairment review
               associated with the division has also increased in the quarter.
               Based on these adverse factors, management determined that there
               were indications that the goodwill of the division as well as certain
               trademark intangible assets may be impaired and accordingly




                                               - 34 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 36 of 83




               interim intangible asset and goodwill impairment tests were
               performed as of December 31, 2018

       113.    In the February 8, 2019, Q2 2019 Press Release, Coty also reported a goodwill

balance of $7.67 billion, other intangible assets balance of $7.93 billion, total assets of $21.27

billion, and total equity of $7.61 billion as of December 31, 2018.

       114.    The February 8, 2019, 2Q 2019 10-Q included financial statements for the second

quarter of fiscal year 2019 disclosing the same financial results as the for February 8, 2019 Press

Release. In the 10-Q Coty disclosed the following in connection with the $965.1 million

impairment charge:

               In the course of evaluating the results for the second quarter of
               fiscal 2019, the Company noted the cash flows associated with its
               Consumer Beauty reporting unit were adversely impacted by
               negative category trends and market share losses in the color
               cosmetics, hair color and mass fragrance categories mainly
               impacting the CoverGirl, Rimmel, Max Factor, Bourjois and
               Clairol trademarks; additional shelf-spaces losses for CoverGirl,
               Clairol, and Max Factor; expected increased costs in the short-
               term to offset the lower service levels caused by supply chain
               disruptions; and lower than expected net revenues and
               profitability for Younique. Additionally, the Company considered
               the impact of a 75 basis point increase in the discount rate, which
               adversely affected the fair value of the reporting unit.
               Management concluded that these adverse factors represented
               indicators of impairment that warranted an interim impairment
               test for goodwill and certain other intangible assets in the
               Consumer Beauty reporting unit. As a result, in the three and six
               months ended December 31, 2018, the Company recognized asset
               impairment charges of $930.3, of which $832.5 related to goodwill,
               $90.8 related to indefinite-lived other intangible assets (mainly
               related to the CoverGirl and Clairol trademarks) and $7.0 related to
               finite-lived other intangible assets, as described below and
               recorded in Asset impairment charges in the Condensed
               Consolidated Statements of Operations.

               Additionally, the Company identified indicators of impairment
               related to the philosophy trademark that is part of the Luxury
               reporting unit and recorded an asset impairment charge of $22.8 for
               the three and six months ended December 31, 2018. In addition to



                                               - 35 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 37 of 83




               the impact of a 75 basis point increase in the discount rate for the
               trademark, the Company considered the impact of the business
               indicators of lower than expected net revenue growth in the U.S.
               and a decrease in the level of expected profitability of the
               trademark.

       115.    The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly:

               (a)     In violation of GAAP provisions Accounting Standards Codification

(“ASC”) 350 and ASC 360, failed to record an additional $2.56 billion impairment of its

Consumer Beauty goodwill and $315.6 million impairment of its other intangible assets related

primarily to its Consumer Beauty trademarks.

               (b)     As a direct result of its failure to record additional impairment of goodwill

and intangible assets, on its income statement, Coty understated both its operating loss and net

loss by $2.87 billion, and understated its loss per share by $3.83;

               (c)     Materially overstated goodwill on its balance sheet by $2.56 billion, and

other intangible assets by $315.6 million.

       116.    In the May 8, 2019, Q3 2019 10-Q, Coty did not take further goodwill or intangible

asset impairments. Note 19 to the financial statements is entitled “Subsequent Events,” but Coty

does not state in that Note that a further material impairment is necessary, even though it had just

a week earlier, on May 1, 2019, performed its annual impairment test, which three months later

would result in Defendants announcing an additional almost $3 billion impairment.

       117.    In the May 8, 2019, Q3 2019 Press Release, Coty stated that its supply issues were

“largely resolved.”

       118.    The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly:




                                               - 36 -
          Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 38 of 83




               (a)     In violation of GAAP provisions ASC 850, failed to impair the nearly $3

billion in goodwill and intangible assets that the Company belatedly impaired in July 2019, even

though its annual impairment testing was performed on May 1, and less than two months later it

would impair an additional $3 billion in goodwill and intangible assets related to Consumer

Beauty;

               (b)     Failed to disclose that Coty did not have adequate infrastructure to

smoothly integrate and support the beauty business that it acquired from P&G, including an

adequate supply chain;

               (c)     Failed to disclose that the integration issues, including supply chain issues,

were pervasive and continuing, and not “short-term”;

               (d)     Failed to disclose that Coty’s digital marketing and sales efforts were

inadequate, it was largely relying on outdated marketing and selling strategies like promotions,

and it was not spending the money required to get its marketing and sales efforts in-line with

industry practices.

       119.    In the May 8, 2019, Q3 2019 Press Release, Coty disclosed a Q3 2019 operating

loss of $85.5 million, a net loss of $12.1 million, and a loss per share of $0.02. The press release

also reported a goodwill balance of $7.62 billion, an other intangible assets balance of $7.79

billion, total assets of $20.76 billion, and total equity of $7.5 billion, all as of March 31, 2019.

       120.    The May 8, 2019, Q3 2019 10-Q, included financial statements for the third quarter

of fiscal year 2019 disclosing the same financial results as were disclosed in the May 8, 2019, Q3

2019 Press Release filed the same day.

       121.    The foregoing was materially false and/or misleading because Defendants

knowingly or recklessly:




                                                - 37 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 39 of 83




               (a)     In violation of GAAP provisions ASC 350 and ASC 360, failed to record

an additional $2.56 billion impairment of its Consumer Beauty goodwill, and $315.6 million

impairment of its other intangible assets related primarily to its Consumer Beauty trademarks.

               (b)     As a direct result of its failure to record additional impairment of its

goodwill and intangible assets, on its income statement, Coty understated both its operating loss

and net loss by $2.87 billion, and understated its loss per share by $3.83;

               (c)     On its balance sheet, materially overstated goodwill by $2.56 billion, and

other intangible assets by $315.6 million.

               (d)     In violation of GAAP provision ASC 855, failed in its duty to disclose in

the “Subsequent Events” Note to its financial statements that a further material impairment would

be necessary, even though it had just a week earlier, on May 1, 2019, performed its annual

impairment test, which three months later would result in Defendants announcing an additional

almost $3 billion impairment.

       122.    Coty’s financial statements for the second and third quarter of fiscal year 2019,

filed on February 8, 2019, and May 8, 2019, were materially false because in each quarter Coty

failed to take the $3 billion impairment it would eventually announce on July 1, 2019. The

following charts summarize the effects of the falsity on the Q2 2019 and Q3 2019 financial

statements caused by the failure to take the $3 billion impairment to goodwill and intangible assets

related to Consumer Beauty earlier:




                                               - 38 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 40 of 83




                                                         2Q FY2019      3Q FY2019
(In millions, except per share amounts)                  Dec 31, 2018   Mar 31, 2019

Operating income (loss)
   As reported                                       $          (804.6) $        85.5
   Required goodwill impairment                               (2,558.6)      (2,558.6)
   Required other intangible assets impairment                  (315.6)        (315.6)
   Adjusted                                          $        (3,678.8) $    (2,788.7)
    (Understated loss) overstated income $           $        (2,874.2) $     2,874.2
    Understated loss %                                           78.1%            NM

Net loss
    As reported                                      $          (956.0) $       (12.1)
    Required goodwill impairment                              (2,558.6)      (2,558.6)
    Required other intangible assets impairment                 (315.6)        (315.6)
    Adjusted                                         $        (3,830.2) $    (2,886.3)
     Understated loss $                              $         2,874.2 $      2,874.2
     Understated loss %                                          75.0%          99.6%

Diluted loss per share
    As reported                                      $           (1.28) $       (0.02)
    Required goodwill impairment                                 (3.41)         (3.41)
    Required other intangible assets impairment                  (0.42)         (0.42)
    Adjusted                                         $           (5.11) $       (3.85)
     Understated loss $                              $            3.83 $         3.83
     Understated loss %                                          74.9%          99.5%

NM - not meaningful




                                            - 39 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 41 of 83




                                                            2Q FY2019      3Q FY2019
(In millions, except per share amounts)                     Dec 31, 2018   Mar 31, 2019

Goodwill
   As reported                                          $         7,665.0 $        7,618.8
   Required impairment                                           (2,558.6)        (2,558.6)
   Adjusted                                             $         5,106.4 $        5,060.2
    Overstated %                                                    50.1%            50.6%

Other intangible assets, net
   As reported                                          $         7,929.4 $        7,791.3
   Required impairment                                             (315.6)          (315.6)
   Adjusted                                             $         7,613.8 $        7,475.7
     Overstated %                                                    4.1%             4.2%

Total assets
    As reported                                         $        21,270.7 $       20,756.6
    Required goodwill impairment                                 (2,558.6)        (2,558.6)
    Required other intangible assets impairment                    (315.6)          (315.6)
    Adjusted                                            $        18,396.5 $       17,882.4
     Overstated $                                       $         2,874.2 $        2,874.2
     Overstated %                                                   15.6%            16.1%

Total equity
    As reported                                         $         7,611.3 $        7,502.5
    Required goodwill impairment                                 (2,558.6)        (2,558.6)
    Required other intangible assets impairment                    (315.6)          (315.6)
    Adjusted                                            $         4,737.1 $        4,628.3
     Overstated $                                       $         2,874.2 $        2,874.2
     Overstated %                                                   60.7%            62.1%

       123.    The November 9, 2016, Q1 2017 10-Q contained the following risk warning about

the P&G integration:

               We give no assurance that we will be able to successfully manage
               integration and operation of the P&G Beauty Brands business
               thereafter, either of which could increase costs and management
               distraction. The amount and timing of this charge and management
               distraction could adversely affect our liquidity, cash flows and
               period-to-period operating results, which could result in a reduction
               in the market price of shares of our common stock.



                                               - 40 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 42 of 83




       124.   The February 9, 2017, Q2 2017 10-Q included the following risk warnings about

the P&G integration:

              If our management is not able to effectively manage the integration
              process, or if any significant business activities are interrupted as a
              result of the integration process, our business, prospects, financial
              condition and results of operations may be materially adversely
              affected …. We can provide no assurances that we will be able to
              successfully manage integration and operation of the P&G Beauty
              Business thereafter, which could increase costs and management
              distraction. The amount and timing of the above-referenced
              charges and management distraction could further adversely affect
              our business, prospects, financial condition and results of
              operations.

       125.   The May 10, 2017, Q3 2017 10-Q incorporated the risk warnings from the Q2

2017 10-Q.

       126.   The August 17, 2017, 2017 10-K included the following risk warnings about the

P&G integration:

              If our management is not able to effectively manage the integration
              process, address fixed and other costs, or if any significant business
              activities are interrupted as a result of the integration process, our
              business, prospects, financial condition, results of operations, cash
              flows, as well as the trading price of our securities may be
              materially adversely affected.

       127.   The November 9, 2017, Q1 2018 10-Q, and the February 8, 2018, Q2 2018 10-Q

each incorporated the risk warnings from the 2017 10-K.

       128.   The May 9, 2018, Q3 2018 10-Q included the following risk warnings about the

P&G integration:

              As we continue to integrate the P&G Beauty Business and our other
              recent acquisitions, we have approved additional initiatives, and are
              continuing to evaluate further initiatives, designed to simplify
              processes, reduce costs and improve organizational agility. Our
              management has been, and will continue to be, required to devote
              a substantial amount of time and attention to the process of
              integrating the P&G Beauty Business with our business operations
              and further simplifying our processes in the combined company,


                                               - 41 -
            Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 43 of 83




                 which has diverted attention from ongoing operations of both our
                 legacy Coty business and the P&G Beauty Business and has
                 affected our period-to-period operating results. If our management
                 is not able to effectively manage these initiatives, address fixed and
                 other costs, we incur additional operating expenses or capital
                 expenditures to realize these synergies, simplifications and cost
                 savings, or if any significant business activities are interrupted as a
                 result of these initiatives, our business, prospects, financial
                 condition, results of operations, cash flows, as well as the trading
                 price of our securities may be materially adversely affected. The
                 amount and timing of the above-referenced charges and
                 management distraction could further adversely affect our
                 business, prospects, financial condition, results of operations, cash
                 flows, as well as the trading price of our securities.

        129.     The August 21, 2018, 2018 10-K included the following risk warnings about the

P&G integration:

                 If our management is required to devote a substantial amount of
                 time and attention to this cost restructuring program, its
                 implementation could divert attention from ongoing operations and
                 affect our period-to-period operating results. If our management is
                 not able to effectively manage these initiatives, address fixed and
                 other costs, we incur additional operating expenses or capital
                 expenditures to realize these synergies, simplifications and cost
                 savings, or if any significant business activities are interrupted as a
                 result of these initiatives, our business, prospects, financial
                 condition, results of operations, cash flows, as well as the trading
                 price of our securities may be materially adversely affected.

        130.     The November 7, 2018, Q1 2019 10-Q incorporated the risk warnings from the

2018 10-K.

        131.     The risk factors in the February 8, 2019, Q2 2019 10-Q, and in the May 8, 2019,

Q3 2019 10-Q, do not mention P&G or integration, but refer readers to risk factors “in other

filings.”

        132.     The November 9, 2016, Q1 2017 Press Release incorporates the risk factors in the

2016 10-K.




                                                  - 42 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 44 of 83




       133.    The February 9, 2017, Q2 2017 Press Release, and the May 10, 2017, Q3 2017

Press Release, each incorporate the risk factors in the 2016 10-K, and refer to the following risk:

               These statements are based on certain assumptions and estimates
               that the Company considers reasonable and are subject to a number
               of risks and uncertainties, many of which are beyond the
               Company’s control, which could cause actual events or results to
               differ materially from such statements, including …. the integration
               of the P&G Beauty Business with Legacy-Coty business,
               operations, systems, financial data and culture and the ability to
               realize synergies and other potential benefits within the time frames
               currently contemplated.

       134.    The August 22, 2017, FY 2017 Press release incorporates the risk factors in the

2016 10-K, and refers to the following risk:

               These statements are based on certain assumptions and estimates
               that the Company considers reasonable and are subject to a number
               of risks and uncertainties, many of which are beyond the
               Company’s control, which could cause actual events or results to
               differ materially from such statements, including …. the integration
               of the P&G Beauty Business with Legacy-Coty business,
               operations, systems, financial data and culture (including the recent
               exits and anticipated future exit of the Transition Services
               Agreement and implementation of the Company’s Global
               Integration Activities) and the ability to realize synergies, reduce
               costs and other potential efficiencies and benefits at the levels and
               at the costs and within the time frames currently contemplated or at
               all.

       135.    The November 9, 2017, Q1 2018 Press Release, and the May 9, 2018, Q3 2018

Press Release, each incorporate the risk factors in the 2017 10-K, and refer to the following risk:

               These statements are based on certain assumptions and estimates
               that the Company considers reasonable and are subject to a number
               of risks and uncertainties, many of which are beyond the
               Company’s control, which could cause actual events or results to
               differ materially from such statements, including …. the continued
               integration of the P&G Beauty Business with the Legacy-Coty
               business, operations, systems, financial data and culture and the
               ability to realize synergies, reduce costs and realize other potential
               efficiencies and benefits (including through the Company’s
               restructuring and business realignment programs) at the levels and



                                               - 43 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 45 of 83




               at the costs and within the time frames currently contemplated or at
               all.

       136.    The May 9, 2018, Q3 2018 Press Release, and the August 21, 2018, FY 2018 Press

Release, each incorporate the risk factors in the 2017 10-K, and refer to the following risk:

               These statements are based on certain assumptions and estimates
               that the Company considers reasonable and are subject to a number
               of risks and uncertainties, many of which are beyond the
               Company’s control, which could cause actual events or results to
               differ materially from such statements, including …. the continued
               integration of the P&G Beauty Business and other recent
               acquisitions with the Company’s business, operations, systems,
               financial data and culture and the ability to realize synergies, reduce
               costs and realize other potential efficiencies and benefits (including
               through the Company’s restructuring and business realignment
               programs to simplify processes and improve organizational agility)
               at the levels and at the costs and within the time frames currently
               contemplated or at all …. Any failure to implement the integration
               and other initiatives in accordance with our expectations could
               adversely affect our business, prospects, financial condition, results
               of operations, cash flows, as well as the trading price of our
               securities.

       137.    The November 7, 2018, Q1 2019 Press Release, the February 8, 2019, Q2 2019

Press Release, and the May 8, 2019, Q3 2019 Press Release, each incorporate the risk factors in

the 2018 10-K, and refer to the following risk:

               These statements are based on certain assumptions and estimates
               that the Company considers reasonable and are subject to a number
               of risks and uncertainties, many of which are beyond the
               Company’s control, which could cause actual events or results to
               differ materially from such statements, including …. the continued
               integration of the P&G Beauty Business and other recent
               acquisitions with the Company's business, operations, systems,
               financial data and culture and the ability to realize synergies, avoid
               future supply chain and other business disruptions, reduce costs
               (including through the Company's cash efficiency initiatives) and
               realize other potential efficiencies and benefits (including through
               the Company's restructuring initiatives) at the levels and at the costs
               and within the time frames contemplated or at all.




                                                - 44 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 46 of 83




       138.    The August 29, 2019, FY 2019 Press Release incorporates the risk factors in the

2018 10-K.

       139.    The November 6, 2019, Q1 2020 Press Release incorporates the risk factors in the

2019 10-K.

       140.    At the start of each earnings conference call referenced herein, Coty incorporated

the risk factors in “our press releases and our reports filed with the SEC.”

       141.    The foregoing annual statements, quarterly statements, and earnings conference

calls were materially false and/or misleading because, having warned generally about potential

problems with integrating P&G, Defendants were duty bound to disclose that the specific risk had

materialized, and that pervasive integration issues, including but not limited to supply chain and

marketing issues, arose from the time the P&G acquisition was completed, and eventually caused

Defendants to impair $4 billion in goodwill and intangible assets impairments, related to

Consumer Beauty and the P&G assets.

                                   THE TRUTH EMERGES

       142.    On February 9, 2017, before the market opened, Coty reported its first quarter

fiscal year 2017 results after its completion of the P&G merger. Coty disclosed what it

characterized as “short-term negative transitional impacts especially including significant trade

inventory build in the first quarter of fiscal 2017 in parts of the P&G business,” indicating that

the P&G Specialty Beauty Business may have been overvalued. At the same time, Defendant

Pane assured the market that “[o]n the P&G Beauty Business merger, we are reiterating our

previously communicated $750 million synergy target by fiscal 2020. The integration is

progressing as expected, with no major issues to date.”




                                               - 45 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 47 of 83




       143.    On this news, Coty’s stock price dropped $1.76 per share, or nearly 9%, from a

close of $20.04 per share on February 8, 2017 to close at $18.28 per share on February 10, 2017

after two days of trading on heavy volume.

       144.    On August 22, 2017, before the market opened, Coty surprised investors,

announcing disappointing financial results for the fourth quarter and fiscal year ended June 30,

2017 including a 10% organic revenue decline in Consumer Beauty – which historically

accounted for nearly half of Coty’s revenue – signaling that the integration of P&G’s over 40

beauty business was still not proceeding well. Defendant Pane admitted that “our Consumer

Beauty division remains under pressure,” but assured investors that “[w]e completed the

incredibly complex acquisition of the P&G Beauty Business, fully reorganized into a product and

customer focused organizational structure, successfully reached significant milestones in our

integration efforts, and boosted our brand portfolio…” and that “[r]egarding the P&G Beauty

Business, our integration efforts are proceeding well and we remain on track with the synergy

delivery.”

       145.    On this news, Coty’s stock price dropped $3.31 per share, or nearly 17%, from a

close of $19.55 per share on August 21, 2017 to close at $16.24 per share on August 24, 2017

after three days of trading on heavy volume.

       146.    On November 7, 2018, before the market opened, Coty announced a bigger than

expected decline in first quarter sales due to “several temporary supply-chain related headwinds”

which included “[w]arehouse and planning center consolidated disruptions in Europe and the

U.S.” While conceding that the internal challenges in integrating P&G’s beauty business into

Coty’s structure, Defendant Pane indicated that the challenges would be short-lived: “With the




                                               - 46 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 48 of 83




P&G Beauty integration near completion, and after we have overcome the internal challenges,

we will be better equipped to focus more externally.”

       147.    On this news, Coty’s stock price dropped $2.88 per share, or nearly 26%, from a

close of $11.18 per share on November 6, 2018 to a close of $8.30 per share on November 8,

2018 after two days of trading on heavy volume.

       148.    On July 1, 2019, Coty’s years-long misrepresentations of the progress and success

of the integration efforts expected, and the synergies realized from the P&G acquisition, as well

as the strength of Coty’s conversion to digital/e-commerce sales, were revealed as false. On July

1, 2019, before the market opened, Coty filed as exhibit to a Form 8-K a press release entitled

“Coty Announces Turnaround Plan to Better Leverage its Platform and Step Up Performance”

(“July 1, 2019 Press Release”).

       149.    In the July 1, 2019 Press Release, Coty announced a new four-year “Turnaround

Plan” to “rediscover growth,” “regain operational leadership,” and “build a culture of pride and

performance.” After attempting to wow investors with jargon likely tested in focus groups and

cooked up by a public relations team, Coty dropped a bombshell announcement: it expected to

take an additional $3 billion goodwill and intangible asset impairment, related to Consumer

Beauty and the P&G assets, confirming that the P&G Specialty Beauty Business had been

overvalued.

       150.    In addition, on July 1, 2019, Coty held an investor call to discuss the Turnaround

Plan (“July 1, 2019 Call”). Discussing the changes Coty intended to make, Defendant Terisse

highlighted that Coty’s A&CP (advertising and consumer promotion) had for years been at a level

below industry practices, and that the Company intended to raise that investment to industry

levels. Crucially, Terisse emphasized that the spending would also shift to working media, “both




                                              - 47 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 49 of 83




digital and conventional.” This goal revealed the falsity of Coty’s pronouncements, throughout

the Class Period, that Coty had been focused on taking advantage of their “end-to-end digital

capabilities,” that digital/e-commerce had not been a material Company weakness.

       151.    During the July 1, 2019 Call, Defendant Laubies admitted that Coty had

misrepresented the success of the P&G integration throughout the Class Period, stating “it is clear

that the difficulty of th[e P&G] merger lies at the heart of many of the issues that Coty has faced

since then” because the “integration took longer and was more complex than originally

envisioned,” “many parts of the acquired business had weak performance since the merger,” and

“the sustained commitment to meeting the financial targets set at the start of the deal limited the

organization’s ability to address some of the underlying trends.” Laubies further admitted that it

was “very true that the P&G Beauty merger has led to value separation and financial setbacks for

Coty.” At the same time, Laubies assured investors that “we have now identified what we need

to change in our company to be lasting and sustainable performance with the focus initially

building a better business before we build a significantly bigger one.”

       152.    During the July 1, 2019 Call, Defendant Terisse tied the $3 billion impairment to

the costs of and provisions of the Turnaround Plan itself, in an attempt to explain away Coty’s

failure to take the $3 billion impairment on February 8, 2019, or on May 8, 2019. At no point did

Defendants discuss changes in fair value, or why the $3 billion impairment, primarily in

Consumer Beauty, should not have been taken in February, when Coty took the $1 billion

impairment also related to Consumer Beauty, and if not in February then in May 2019, when,

despite having begun the annual impairment analysis that would lead to the $3 billion impairment,

Coty neither took the impairment nor disclosed in “subsequent events” that it would have to take

another massive impairment.




                                               - 48 -
           Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 50 of 83




          153.   Analysts were unimpressed. J.P. Morgan analyst Andrea Teixeira, referencing the

“botched [P&G] supply chain integration in 2018 that left retailers short on inventory,” believed

that Coty’s Consumer Beauty would continue to “lose significant shelf space.” Deutsche Bank

analyst Faiza Alwy was “skeptical,” noted that the market viewed the Turnaround Plan as

“underwhelming,” and that it was “not clear how the company will stem the decline in [Consumer

Beauty].”

          154.   On news of the $3 billion impairment, Coty’s stock price dropped $1.94, or over

14%, from an opening price of $13.53 per share on July 1, 2019 to a closing price of $11.59 per

share that day on heavy volume.

          155.   On August 28, 2019, Coty issued a press release entitled “Coty Inc. Reports Fourth

Quarter and Full Year Results, In-Line with Guidance.” In the press release, Coty announced that

it had taken the $2.9 billion impairment first announced on July 1, 2019, bringing the total 2019

impairment to $3.9 billion, almost entirely related to Consumer Beauty and the P&G acquisition.

Of the $3.9 billion, $3.4 billion was impairment of Consumer Beauty goodwill, and $0.4 billion

impairment of intangible assets, with the majority trademark impairment of Consumer Beauty

brands.

          156.   In addition, on August 28, 2019, Coty held an investor call to discuss the

Company’s fourth quarter and full year financial results (“August 29, 2018 Call”). Defendant

Terisse stated that “[t]he percentage of A&CP being digital is now close to that of our peers and

maybe a more significant as evidenced on this slide is the growth of our e-commerce business

and the proportion of our revenues it now represents.” Defendant Terisse further stated in

response to Barclays analyst Lauren Lieberman’s question regarding the Company’s “planned

reduction in promotions” that “we are increasing meaningfully the level of A&CP…to support




                                                - 49 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 51 of 83




the brands and therefore to avoid having to use so much the promotions.” In response to BofA

Merrill Lynch analyst Olivia Tong’s request to “dive a little but deeper into the A&CP,”

Defendant Terisse stated:

        [o]n A&CP, we definitely aim at stepping up our level and start closing the gap we have
        with competition. And it will take time before we can do that, but we are definitely on
        that path. We started as soon as Q1. . . . But Q1 is going to be an important start, and it
        shows gross margin improvement -- this is actually first, but it shows as well a very, very
        meaningful step-up in terms of A&CP. . .

                DEFENDANTS’ VIOLATIONS OF GAAP AND SEC RULES AND
                                 REGULATIONS

        GAAP and SEC Rules and Regulations - Generally

        157.   GAAP constitute those standards recognized by the accounting profession as the

conventions, rules, and procedures necessary to define accepted accounting practices at a

particular time, and are the common set of accounting principles, standards, and procedures that

companies in the United States use to compile their financial statements.

        158.   The SEC has the statutory authority for the promulgation of GAAP for public

companies and has delegated that authority to the Financial Accounting Standards Board

(“FASB”).

        159.   The SEC Rules and interpretive releases and the FASB Accounting Standards

Codification (“ASC”) represent sources of authoritative GAAP for SEC registrants. ASC 105-10-

05-1.

        160.   SEC Regulation S-X, 17 C.F.R. § 210.4-01(a)(1), states that financial statements

filed with the SEC which are not prepared in compliance with GAAP are presumed to be

misleading and inaccurate. Regulation S-X requires that interim financial statements must also

comply with GAAP, with the exception that interim financial statements need not include




                                               - 50 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 52 of 83




disclosures which would be duplicative of those accompanying annual financial statements. 17

C.F.R. § 210.10-01(a).

       161.    SEC rules and regulations require that publicly traded companies such as Coty

include financial statements that comply with GAAP in their annual and quarterly reports filed

with the SEC. See Sections 12 and 13 of the Exchange Act; Rule 10-01(d) of SEC Regulation S-

X.

       Coty Violated SEC Regulations and GAAP by Failing to Impair Goodwill

       162.    Defendants violated GAAP in the Q2 2019 10-Q and Q3 2019 10-Q quarterly

filings by knowingly or recklessly failing to impair Consumer Beauty goodwill.

       163.    GAAP provision ASC 350-20 applies to accounting and financial reporting for

goodwill. Goodwill is defined as “an asset representing the future economic benefits arising from

other assets acquired in a business combination … that are not individually identified and

separately recognized.” ASC 350-20-20.

       164.    Goodwill is created in an acquisition and is initially measured as the excess of the

purchase price over the value of identifiable assets acquired and liabilities assumed in a business

combination. ASC 805-30-30-1. Over 60% (or $5.56 billion) of Coty’s total goodwill at the start

of fiscal year 2019 related to the October 2016 P&G acquisition.

       165.    According to Coty, goodwill from the P&G acquisition “is primarily attributable

to the anticipated company-specific synergies and economies of scale expected from the

operations of the combined company. The synergies include certain cost savings, operating

efficiencies, and leverage of the acquired brand recognition to be achieved as a result of the P&G

Beauty Business acquisition.” Coty allocated most of the goodwill from the P&G acquisition




                                               - 51 -
           Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 53 of 83




($3.19 billion) to Consumer Beauty “based on the relative fair values of expected future cash

flows.”

          166.   Goodwill is tested for impairment at the reporting unit level, which for Coty is the

same level as its reportable divisions (Luxury, Consumer Beauty and Professional Beauty). ASC

350-20-35-1. “Impairment” as it relates to goodwill is “the condition that exists when the carrying

amount of a reporting unit that includes goodwill exceeds its fair value.” ASC 350-20-35-2.

          167.   Once a year, at the same time each year, a company must evaluate goodwill for

impairment. ASC 350-20-35-28. It was Coty’s policy to perform this evaluation as of May 1 of

each year, during its fourth fiscal quarter.

          168.   However, “goodwill of a reporting unit shall be tested for impairment between

annual tests if an event occurs or circumstances change that would more likely than not reduce

the fair values of a reporting unit below its carrying amount.” ASC 350-20-35-30. A company

must assess “qualitative factors,” known as triggering events, to determine if it should perform

an interim analysis. ASC 350-20-35-30 and ASC 350-20-35-3C. The “totality” of events and

circumstances, including a non-exclusive list of factors included in GAAP, must be evaluated.

ASC 350-20-35-3C, ASC 350-20-35-3E.

          169.   GAAP provisions ASC 350-20-35-3C contains a non-exclusive list of examples

of events and circumstances which could trigger an interim goodwill impairment test:

                (a)     Macroeconomic conditions such as a deterioration in general
          economic conditions, limitations on accessing capital, fluctuations in foreign
          exchange rates, or other developments in equity and credit markets;

                 (b)      Industry and market considerations such as a deterioration in the
          environment in which an entity operates, an increased competitive environment, a
          decline in market-dependent multiples or metrics (considered in both absolute
          terms and relative to peers), a change in the market for an entity’s products or
          services, or a regulatory or political development;




                                                - 52 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 54 of 83




               (c)    Cost factors such as increases in raw materials, labor, or other costs
       that have a negative effect on earnings and cash flows;

              (d)     Overall financial performance such as negative or declining cash
       flows or a decline in actual or planned revenue or earnings compared with actual
       and projected results of relevant prior periods;

                (e)   Other relevant entity-specific events such as changes in
       management, key personnel, strategy, or customers; contemplation of bankruptcy;
       or litigation;

               (f)     Events affecting a reporting unit such as a change in the composition
       or carrying amount of its net assets, a more-likely-than-not expectation of selling
       or disposing of all, or a portion, of a reporting unit, the testing for recoverability of
       a significant asset group within a reporting unit, or recognition of a goodwill
       impairment loss in the financial statements of a subsidiary that is a component of a
       reporting unit;

              (g)     If applicable, a sustained decrease in share price (consider in both
       absolute terms and relative to peers).

       170.    Once a goodwill impairment test is triggered, the Company first performs a

qualitative assessment test to determine if it needs to perform a quantitative impairment test. ASC

350-20-35-3–3B. In its filings, Coty disclosed that in performing its qualitative assessment, it

“considers the extent to which unfavorable events or circumstances identified, such as changes in

economic conditions, industry and market conditions or company specific events, could affect the

comparison of the reporting unit’s fair value with its carrying amount.”

       171.    If necessary, the quantitative impairment test is performed to identify and measure

goodwill impairment. ASC 350-20-35-3. The quantitative test compares the fair value of a

reporting unit with its carrying amount, also known as the net book value (i.e., the amount

recorded on the books), including goodwill. ASC 350-20-35-4. If the carrying amount of a

reporting unit exceeds its fair value, then goodwill is considered impaired and an impairment loss

is recognized in an amount equal to the difference between the fair value and carrying value, up




                                                - 53 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 55 of 83




to the amount of goodwill allocated to that reporting unit. ASC 350-20-35-6 and ASC 350-20-

35-8.

        172.   Coty disclosed that it used a combination of the income and market approaches to

determine the fair value of its reporting units:

               We believe the blended use of both models compensates for the
               inherent risk associated with either model if used on a stand-alone
               basis, and this combination is indicative of the factors a market
               participant would consider when performing a similar valuation.

               Under the income approach, we determine fair value using a
               discounted cash flow method, projecting future cash flows of each
               reporting unit, as well as a terminal value, and discounting such
               cash flows at a rate of return that reflects the relative risk of the
               cash flows. Under the market approach, we utilize information
               from comparable publicly traded companies with similar operating
               and investment characteristics as the reporting units, which creates
               valuation multiples that are applied to the operating performance
               of the reporting units being tested, to value the reporting unit.

               The key estimates and factors used in these approaches include
               revenue growth rates and profit margins based on our internal
               forecasts, our specific weighted-average cost of capital used to
               discount future cash flows, and comparable market multiples for
               the industry segment as well as our historical operating trends.
               Certain future events and circumstances, including deterioration of
               market conditions, higher cost of capital, a decline in actual and
               expected consumer consumption and demands, could result in
               changes to these assumptions and judgments. A revision of these
               assumptions could cause the fair values of the reporting units to fall
               below their respective carrying values, resulting in a non-cash
               impairment charge. Such charge could have a material effect on the
               Consolidated Statements of Operations and Balance Sheets.

        173.   On February 8, 2019, the Company announced a $965.1 million impairment

charge reported in its Q2 2019 10-Q. The impairment charge consisted of $832.5 million for the

Consumer Beauty goodwill, $97.8 million for Consumer Beauty trademarks and licenses

(CoverGirl, Clairol trademarks, a regional Brazilian skin care trademark, and a regional hair




                                                   - 54 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 56 of 83




license agreement), $22.8 million for the philosophy trademark (part of Luxury), and $12.0

million for a corporate equity security investment.

       174.    In its Q2 2019 10-Q, the Company disclosed the following adverse conditions

which contributed to a decline in its quarterly revenues:

               (a)     Negative market share trends in the color cosmetics, hair color and

       mass fragrance categories as a result of shelf-space losses in North America and

       Europe for CoverGirl, Rimmel and Clairol;

               (b)     The Supply Chain Disruptions which resulted in lower net revenues

       mainly in the color cosmetics category, namely the Rimmel, Max Factor and

       Bourjois brands;

               (c)     Reduced net revenues for Max Factor, Bourjois, Adidas and the

       retail hair line of Wella hair products due to decreased sales volume to improve

       retailer trade inventory levels;

               (d)     Negative overall category trends in the color cosmetics and mass

       fragrance categories;

               (e)     Reduced net revenues from Younique due to a decline in product

       sales and presenter sponsorship as we continue to refine our product offerings and

       compensation plan structure to drive improvements in presenter sales activity,

       recruitment and retention.

               (f)     Indicators of impairment related to the philosophy trademark that is

       part of the Luxury reporting unit. In addition to the impact of a 75 basis point

       increase in the discount rate, we considered the impact of lower than expected net




                                               - 55 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 57 of 83




       revenue growth in the U.S. during the quarter, shelf space losses at key retailers and

       a decrease in the level of expected profitability of the trademark.

       175.    On May 8, 2019, one week after its annual goodwill impairment test date, the

Company filed its Q3 2019 10-Q in which it disclosed the following adverse conditions that

contributed to a decline in its quarterly revenues:

               (a)     Shelf-space losses primarily impacting CoverGirl, Rimmel and

       Clairol which have contributed to the negative share trends in the color cosmetics

       and hair color categories in North America;

               (b)     Performance challenges in our brands across Europe which have

       contributed to the region’s negative market share trends in the color cosmetics

       category;

               (c)     Reduced net revenues from Younique due to a decline in product

       sales and presenter sponsorship as we continue to refine our product offerings to

       drive improvements in presenter sales activity, recruitment and retention;

               (d)     Reduced net revenues in North America due to the adoption of the

       New Revenue Standard primarily impacting CoverGirl and Sally Hansen; and

               (e)     The negative impact of foreign currency exchange translation.

       176.    However, the Company failed to appropriately evaluate these conditions or take

into consideration the results of its annual May 1st impairment test, erroneously concluding that

an interim goodwill impairment test was not required:

               During the three months ended March 31, 2019, we assessed
               whether there were any newly arisen impairment indicators and
               determined that no such indicators were present. Accordingly, no
               additional fair value assessments were required.




                                               - 56 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 58 of 83




       177.    Just two months later, on July 1, 2019, Coty announced an additional $2.87 billion

impairment charge which, as was the case in Q2 2019, for Consumer Beauty goodwill and other

intangible assets related primarily to Consumer Beauty:

               (a)     $2,558.6 million for Consumer Beauty goodwill;

               (b)     $201.8 million for Consumer Beauty trademarks (CoverGirl, Max

       Factor, Sally Hansen, Bourjois, Clairol, two regional Brazilian trademarks and an

       undisclosed trademark);

               (c)     $27.0 million for Wella trademark (Consumer Beauty);

               (d)     $86.8 million for philosophy trademark (Luxury).

       178.    Coty disclosed the following in its August 28, 2019, 2019 10-K related to the $2.87

billion additional impairment recorded in the fourth fiscal quarter:

               The cash flows associated with our Consumer Beauty reporting
               unit were adversely affected by factors that developed during the
               fourth quarter of fiscal 2019 including fourth quarter net revenue
               results and market share trends that were below expectations,
               continued net revenue and profitability declines for Younique in
               excess of management’s expectations, and the development of our
               Turnaround Plan to stabilize operations and improve profitability.
               The Turnaround Plan impacted the projected cash flows associated
               with the Consumer Beauty reporting unit by lowering revenue
               growth and, in the near term, margin expectations. Such changes in
               our estimated forecasts were based on a top down review of the
               business which resulted in decisions to simplify the product range
               as well as identify priority brand-country combinations and invest
               behind such combinations at scale, which will initially lower net
               revenues and profits. The Turnaround Plan also considered the
               latest market data including continued negative category trends in
               the color cosmetics, hair color and mass fragrance categories that
               were below expectations and indicated a longer required recovery
               period. Additionally, the forecast was updated to include the costs
               of the Turnaround Plan. Overall, these factors negatively impacted
               the cash flows of the Consumer Beauty reporting unit and resulted
               in a decrease in our assumed terminal growth rate, which also
               adversely affected the fair values.




                                               - 57 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 59 of 83




               To determine the fair value of our Consumer Beauty reporting unit,
               we used an updated average annual revenue growth rate of (5.9)%
               for fiscal 2019 to fiscal 2023, a 1.0% decrease in the terminal
               growth rate since the second quarter of fiscal 2019, and a discount
               rate of 8.0%. As the Consumer Beauty reporting unit was impaired,
               it has a 0% excess and as such, further material negative trends in
               its actual and expected business performance or an increase in the
               discount rate may result in further impairments. If the average
               annual revenue growth rate for fiscal 2019 to fiscal 2023 declined
               by 1% it may cause an additional impairment of $214.0. If the
               discount rate increased by 0.5%, it may cause an additional
               impairment of $195.5.

       179.    Although, according to Coty, the $2.87 billion additional impairment was caused

by factors which developed during the fourth quarter of fiscal 2019, including the development

of its turnaround plan, an analysis of the Company’s disclosures reveals that these factors existed

as early as the second fiscal quarter of 2019, ending on December 31, 2018. A review of Coty’s

SEC filings and public statements reveals that Coty recognized the need for, and was engaged in,

turnaround efforts during the earlier periods, but that the projections it utilized during its Q2 2019

interim impairment test did not adequately reflect the costs of these turnaround efforts or their

impact on the Consumer Beauty reporting unit projected cash flows, namely lowered revenue

growth and reduced margin expectations.

       180.    In November 2018, during the second quarter of fiscal year 2019, Coty announced

the abrupt departure of its chief executive Camillo Pane and appointment of Pierre Laubies as its

new CEO. Laubies began work on a turnaround plan as soon as he joined Coty. Laubies described

himself as someone whose “first experience of business transformation occurred in Russia 23

years ago, and it feels like I have been doing little else since that time.” Three months later, during

the February 8, 2019 earnings call, Laubies, disclosed that since joining the Company, he has

been “discovering each part of our business, aiming to assess what is and what is not working and

where the opportunities lie” and was concluding “our assessment and finalize our strategic plan.”



                                                 - 58 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 60 of 83




He acknowledged that “it will take some time” to “return Coty to a path for growth” given “the

difficult trajectory of our Consumer Beauty division” where “we will need to earn our right to

grow again.” Pierre-André Terisse, Coty’s CFO, also noted that the Company still had “much

work to do to achieve stabilization” in Consumer Beauty.

       181.    On the February 8, 2019 earnings call, Terisse disclosed that “competitive and

market pressure throughout the first half of fiscal 2019 [ending on December 31, 2018], which

resulted in weaker-than-expected revenues and earnings” in Consumer Beauty, combined with an

increase in the discount rate associated with the division, caused management to determine “that

there were indications that the goodwill of this division, as well as certain trademark intangible

assets, may be impaired and accordingly an interim goodwill impairment test was performed as

of December 31, 2018.”

       182.    In its Q2 2019 10-Q the Company disclosed the following additional details related

to its determination that an interim impairment test was required as of December 31, 2018:

               In the course of evaluating the results for the second quarter of
               fiscal 2019, the Company noted the cash flows associated with its
               Consumer Beauty reporting unit were adversely impacted by
               negative category trends and market share losses in the color
               cosmetics, hair color and mass fragrance categories mainly
               impacting the CoverGirl, Rimmel, Max Factor, Bourjois and
               Clairol trademarks; additional shelf-spaces losses for CoverGirl,
               Clairol, and Max Factor; expected increased costs in the short-term
               to offset the lower service levels caused by supply chain
               disruptions; and lower than expected net revenues and profitability
               for Younique. Additionally, the Company considered the impact of
               a 75 basis point increase in the discount rate, which adversely
               affected the fair value of the reporting unit. Management concluded
               that these adverse factors represented indicators of impairment that
               warranted an interim impairment test for goodwill and certain other
               intangible assets in the Consumer Beauty reporting unit. …
               Additionally, the Company identified indicators of impairment
               related to the philosophy trademark that is part of the Luxury
               reporting unit … .




                                              - 59 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 61 of 83




       183.    The above disclosures show that the same conditions, which according to Coty

itself, caused it to record a $2.87 billion impairment in the fourth fiscal quarter of 2019, existed

during the second fiscal quarter of 2019:

               (a)     75 basis point increase (from 7.25% to 8.0%) in the discount rate for

       the Consumer Brands division;

               (b)     Negative trends and expectations related to CoverGirl, Max Factor,

       Clairol, Younique, and Wella hair products trademarks;

               (c)     Supply chain disruptions which resulted in lower net revenues

       mainly in the color cosmetics category, namely the Rimmel, Max Factor and

       Bourjois brands;

               (d)     Indicators of impairment related to the philosophy trademark that is

       part of the Luxury reporting unit; and

               (e)     Increased costs and reduced cash flows from turnaround efforts.

       184.    Coty violated GAAP by failing to record an additional $2.87 billion impairment

in its Q2 2019 10-Q. Moreover, having failed to record the appropriate impairment in its Q2 2019

10-Q, Coty also failed to perform an interim goodwill impairment test and record an additional

$2.87 billion impairment in its Q3 2019 10-Q.

       Coty Violated SEC Regulations and GAAP by Failing to Impair Indefinite-Lived
       Intangible Assets

       185.    Defendants violated GAAP in their February 8, 2019, Q2 2019 10-Q, and in their

May 8, 2019, Q3 2019 10-Q quarterly filings, by knowingly or recklessly failing to impair Coty’s

Consumer Beauty trademarks.

       186.    GAAP provision ASC 350-30 applies to accounting and financial reporting for

intangibles other than goodwill. Coty classified as indefinite-lived intangible assets its Consumer



                                                - 60 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 62 of 83




Beauty trademarks, such as for CoverGirl, Max Factor, Sally Hansen, Bourjois, Clairol, Wella,

and regional Brazilian trademarks.

        187.    GAAP requires indefinite-lived intangible assets to be tested for impairment once

a year, at the same time each year, or more frequently if events or changes in circumstances

(referred to as “triggering events”) indicate that it is more likely than not that the asset is impaired.

ASC 350-30-35-18. Coty tested its trademarks for impairment on a brand level basis as of May 1

of each year, during its fourth fiscal quarter, at the same time as it tested goodwill for impairment.

        1.      A company must assess the “totality” of events and circumstances to determine

whether it is more likely than not that an indefinite-lived intangible asset is impaired and an

interim impairment test is triggered. GAAP includes a non-exclusive list of factors to consider:

                a.      Cost factors such as increases in raw materials, labor, or other costs
        that have a negative effect on future expected earnings and cash flows that could
        affect significant inputs used to determine the fair value of the indefinite-lived
        intangible asset.

                b.      Financial performance such as negative or declining cash flows or a
        decline in actual or planned revenue or earnings compared with actual and projected
        results of relevant prior periods that could affect significant inputs used to
        determine the fair value of the indefinite-lived intangible asset.

               c.      Legal, regulatory, contractual, political, business, or other factors,
        including asset-specific factors that could affect significant inputs used to
        determine the fair value of the indefinite-lived intangible asset.

                 d.     Other relevant entity-specific events such as changes in
        management, key personnel, strategy, or customers; contemplation of bankruptcy;
        or litigation that could affect significant inputs used to determine the fair value of
        the indefinite-lived intangible asset.

                e.      Industry and market considerations such as a deterioration in the
        environment in which an entity operates, an increased competitive environment, a
        decline in market-dependent multiples or metrics (in both absolute terms and
        relative to peers), or a change in the market for an entity’s products or services due
        to the effects of obsolescence, demand, competition, or other economic factors
        (such as the stability of the industry, known technological advances, legislative
        action that results in an uncertain or changing business environment, and expected



                                                  - 61 -
          Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 63 of 83




         changes in distribution channels) that could affect significant inputs used to
         determine the fair value of the indefinite-lived intangible asset.

                 f.     Macroeconomic conditions such as deterioration in general
         economic conditions, limitations on accessing capital, fluctuations in foreign
         exchange rates, or other developments in equity and credit markets that could affect
         significant inputs used to determine the fair value of the indefinite-lived intangible
         asset. ASC 350-30-35-18B – 18F.

         188.   Testing an asset for impairment requires a company to perform a qualitative

assessment, using the qualitative factors discussed above, among others. If the qualitative

assessment reveals that it is more likely than not (a likelihood of more than 50 percent) that an

indefinite-lived intangible asset is impaired, a quantitative test is required. ASC 350-30-35-18A

– 18F.

         189.   When necessary, the quantitative impairment test is performed to identify and

measure indefinite-lived intangible asset impairment. ASC 350-30-35-18A–18F. The quantitative

test compares the fair value of an indefinite-lived intangible asset with its carrying amount, also

known as the net book value. If the carrying value of an indefinite-lived intangible asset (i.e., the

amount recorded on the books) exceeds its fair value, then the asset is considered impaired, and

an impairment loss is recognized in an amount equal to the difference between the fair value and

carrying value. ASC 350-30-35-19.

         190.   Coty disclosed that it valued its trademarks using the income approach, primarily

utilizing the relief from royalty methodology:

                The trademarks’ fair values are based upon the income approach,
                primarily utilizing the relief from royalty methodology. This
                methodology assumes that, in lieu of ownership, a third party
                would be willing to pay a royalty in order to obtain the rights to use
                the comparable asset. An impairment loss is recognized when the
                estimated fair value of the intangible asset is less than the carrying
                value. Fair value calculation requires significant judgments in
                determining both the assets’ estimated cash flows as well as the
                appropriate discount and royalty rates applied to those cash flows



                                                 - 62 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 64 of 83




               to determine fair value. Variations in the economic conditions or a
               change in general consumer demands, operating results estimates
               or the application of alternative assumptions could produce
               significantly different results.

       191.    On February 8, 2019, the Company announced a $965.1 million impairment

charge reported in its Q2 2019 10-Q. The impairment charge consisted of $832.5 million for the

Consumer Beauty goodwill, $90.8 million for Consumer Beauty trademarks (CoverGirl, Clairol

trademarks, and a regional Brazilian skin care trademark), $7.0 million for a regional hair license

agreement, $22.8 million for the philosophy trademark (part of the Luxury), and $12.0 million

for a corporate equity security investment.

       192.    In its Q2 2019 10-Q, the Company disclosed the following adverse conditions

which contributed to a decline in its quarterly revenues:

               (a)     Negative market share trends in the color cosmetics, hair color and

       mass fragrance categories as a result of shelf-space losses in North America and

       Europe for CoverGirl, Rimmel and Clairol;

               (b)     The Supply Chain Disruptions which resulted in lower net revenues

       mainly in the color cosmetics category, namely the Rimmel, Max Factor and

       Bourjois brands;

               (c)     Reduced net revenues for Max Factor, Bourjois, Adidas and the

       retail hair line of Wella hair products due to decreased sales volume to improve

       retailer trade inventory levels;

               (d)     Negative overall category trends in the color cosmetics and mass

       fragrance categories;

               (e)     Reduced net revenues from Younique due to a decline in product

       sales and presenter sponsorship as we continue to refine our product offerings and



                                               - 63 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 65 of 83




       compensation plan structure to drive improvements in presenter sales activity,

       recruitment and retention.

               (f)     Indicators of impairment related to the philosophy trademark that is

       part of the Luxury reporting unit. In addition to the impact of a 75 basis point

       increase in the discount rate, we considered the impact of lower than expected net

       revenue growth in the U.S. during the quarter, shelf space losses at key retailers and

       a decrease in the level of expected profitability of the trademark.

       193.    On May 8, 2019, one week after its annual goodwill and intangible asset

impairment test date, the Company filed its Q3 2019 10-Q, in which it disclosed the following

adverse conditions that contributed to a decline in its quarterly revenues:

               (a)     Shelf-space losses primarily impacting CoverGirl, Rimmel and

       Clairol which have contributed to the negative share trends in the color cosmetics

       and hair color categories in North America;

               (b)     Performance challenges in our brands across Europe which have

       contributed to the region’s negative market share trends in the color cosmetics

       category;

               (c)     Reduced net revenues from Younique due to a decline in product

       sales and presenter sponsorship as we continue to refine our product offerings to

       drive improvements in presenter sales activity, recruitment and retention;

               (d)     Reduced net revenues in North America due to the adoption of the

       New Revenue Standard primarily impacting CoverGirl and Sally Hansen; and

               (e)     The negative impact of foreign currency exchange translation.




                                               - 64 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 66 of 83




       194.    Coty, however, failed to appropriately evaluate these conditions or take into

consideration the results of its annual May 1st impairment test, erroneously concluding that an

interim impairment test of its intangible assets was not required:

               During the three months ended March 31, 2019, we assessed
               whether there were any newly arisen impairment indicators and
               determined that no such indicators were present. Accordingly, no
               additional fair value assessments were required.

       195.    Just two months later, on July 1, 2019, Coty announced an additional $2.87 billion

impairment charge which, as was the case in Q2 2019, was for Consumer Beauty goodwill and

other intangible assets related primarily to Consumer Beauty:

               (a)     $2,558.6 million for Consumer Beauty goodwill;

               (b)     $201.8 million for Consumer Beauty trademarks (CoverGirl, Max

       Factor, Sally Hansen, Bourjois, Clairol, two regional Brazilian trademarks and an

       undisclosed trademark);

               (c)     $27.0 million for Wella trademark (Consumer Beauty);

               (d)     $86.8 million for philosophy trademark (Luxury).

       196.    Impairments of intangible assets, other than goodwill, totaled $315.6 million in

the fourth quarter of fiscal 2019. Coty disclosed the following in its 2019 10-K related to this

additional impairment:

               As part of the May 1, 2019 annual impairment test, we considered
               the impact of the certain factors on the cash flows of the indefinite-
               lived other intangible assets associated with the Consumer Beauty
               reporting unit that developed during the fourth quarter of fiscal
               2019. This resulted in asset impairment charges of $201.7 related
               to indefinite-lived other intangible assets for our CoverGirl, Max
               Factor, Sally Hansen, Bourjois, Clairol and two regional Brazilian
               trademarks. These factors included fourth quarter net revenue
               results below expectations, and the development of our Turnaround
               Plan to stabilize operations and improve profitability. The
               Turnaround Plan impacted the projected cash flows associated with



                                               - 65 -
Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 67 of 83




     our indefinite-lived other intangible assets by lowering revenue
     growth and, in the near term, margin expectations. Such changes in
     our estimated forecasts were based on a top down review of the
     business which resulted in decisions to simplify the product range
     as well as identify priority brand-country combinations and invest
     behind such combinations at scale, which will initially lower net
     revenues and profits. The Turnaround Plan also considered the
     latest market data including continued negative category trends in
     the color cosmetics, hair color and mass fragrance categories that
     were below expectations and indicated a longer required recovery
     period. Overall, these factors negatively impacted the cash flows of
     our indefinite-lived other intangible assets and resulted in a
     decrease in their assumed terminal growth rates, which also
     adversely affected their fair values. Additionally we noted the fair
     values of the indefinite-lived other intangible assets were adversely
     impacted by an additional 25 basis point increase to the discount
     rate due to changes in market assumptions. Based on results of the
     test, the fair value of the Max Factor trademark fell below its
     carrying value using projections that assumed an average annual
     growth rate of (4.8)% for fiscal 2019 to fiscal 2023 and a discount
     rate of 8.75%. The fair value of the Bourjois trademark fell below
     its carrying value using projections that assumed an average annual
     growth rate of (14.9)% for fiscal 2019 to fiscal 2023 and a discount
     rate of 8.75%. The fair value of the CoverGirl trademark fell below
     its carrying value using projections that assumed an average annual
     growth rate of (2.2)% for fiscal 2019 to fiscal 2023 and a discount
     rate of 8.75%. The fair value of the Sally Hansen trademark fell
     below its carrying value using projections that assumed an average
     annual growth rate of (4.9)% for fiscal 2019 to fiscal 2023 and a
     discount rate of 8.75%. The fair value of the Clairol trademark fell
     below its carrying value using projections that assumed an average
     annual growth rate of (5.7)% for fiscal 2019 to fiscal 2023 and a
     discount rate of 8.75%.

     We also noted during the annual impairment test that the cash flows
     related to the philosophy trademark decreased since the second
     quarter of fiscal 2019 mainly due to updated projections as a result
     of a revised strategy for the business developed as part of the
     Turnaround Plan in the fourth quarter of fiscal 2019 to simplify the
     product range. The fair value of the philosophy trademark was also
     adversely affected by a 25 basis point increase in the discount rate
     for trademarks, since the second quarter of fiscal 2019. This caused
     the fair value of the philosophy trademark to fall below its carrying
     value using projections that assumed an average annual growth rate
     of (6.1)% for fiscal 2019 to fiscal 2023 and a discount rate of
     8.75%. This resulted in an asset impairment charge of $86.8.



                                     - 66 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 68 of 83




               Further, we noted during the annual impairment test that the cash
               flows related to the professional product line of Wella trademark
               were adversely impacted by lower than expected revenue in the
               U.S. in the fourth quarter of fiscal 2019 and the impact of a 100
               basis point increase in the discount rate for the trademark since the
               fiscal 2018 annual impairment test. This caused the fair value of
               the professional product line of Wella trademark to fall below its
               carrying value using projections that assumed an average annual
               growth rate of (1.0)% for fiscal 2019 to fiscal 2023 and a discount
               rate of 8.75%. This resulted in an asset impairment charge of $27.0.

       197.    Coty incorrectly stated that the $2.87 billion additional impairment was caused by

factors, including the development of its turnaround plan, which only developed during the fourth

quarter of fiscal year 2019. An analysis of the Company’s disclosures, however, reveals that these

factors existed as early as December 31, 2018, the end of the second quarter of 2019. For example,

it appears Coty recognized the need for, and was engaged in, turnaround efforts before the end of

Q2 2019, but the projections it utilized during its Q2 2019 interim impairment test did not

adequately reflect the costs of these turnaround efforts or their impact on the projected cash flows,

namely lowered revenue growth and reduced margin expectations.

       198.    In November 2018, during the second quarter of fiscal year 2019, Coty announced

the abrupt departure of its chief executive Camillo Pane and appointment of Pierre Laubies as its

new CEO. Laubies described himself as someone whose “first experience of business

transformation occurred in Russia 23 years ago, and it feels like I have been doing little else since

that time.” Three months later, during the February 8, 2019 earnings conference call, Laubies

disclosed that since joining the Company, he has been “discovering each part of our business,

aiming to assess what is and what is not working and where the opportunities lie” and was

concluding “our assessment and finaliz[ing] our strategic plan.” Laubies acknowledged that “it

will take some time” to “return Coty to a path for growth” given “the difficult trajectory of our




                                                - 67 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 69 of 83




Consumer Beauty division” where “we will need to earn our right to grow again.” Pierre-André

Terisse, Coty’s CFO, also noted that the Company still had “much work to do to achieve

stabilization” in Consumer Beauty.

       199.    On the February 8, 2019 earnings call, Terisse disclosed that “competitive and

market pressure throughout the first half of fiscal 2019, which resulted in weaker-than-expected

revenues and earnings” in the Consumer Beauty division, combined with an increase in the

discount rate associated with the division, caused management to determine “that there were

indications that the goodwill of this division, as well as certain trademark intangible assets, may

be impaired and accordingly an interim goodwill impairment test was performed as of December

31, 2018.”

       200.    In its February 8, 2019, Q2 2019 10-Q, the Company disclosed additional details

related to its determination that an interim impairment test was required as of December 31, 2018:

               [I]n the course of evaluating the results for the second quarter of
               fiscal 2019, the cash flows associated with the Consumer Beauty
               reporting unit were adversely impacted during the quarter which
               warranted an interim impairment test for goodwill and certain other
               intangible assets in the Consumer Beauty reporting unit.
               Accordingly, we also re-evaluated future cash flows of intangible
               assets and the impact of a 75 basis point increase to the discount
               rate. This resulted in asset impairment charges of $90.8 related to
               indefinite-lived other intangible assets for our CoverGirl, Clairol
               and a regional Brazilian skin care trademark, and $7.0 related to a
               finite lived other intangible asset for a regional hair license
               agreement.
               The fair value of the CoverGirl trademark fell below its carrying
               value using projections that assumed an average annual growth rate
               of (3.3)% for fiscal 2019 to fiscal 2023 and a discount rate of 8.5%.
               The fair value of the Clairol trademark fell below its carrying value
               using projections that assumed an average annual growth rate of
               (6.1)% for fiscal 2019 to fiscal 2023 and a discount rate of 8.5%.
               The fair value of the regional Brazilian skin care trademark fell
               below its carrying value using projections that assumed an annual
               growth rate of 7.7% for fiscal 2019 to fiscal 2023 and a discount




                                               - 68 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 70 of 83




               rate of 13.0%. The regional hair license agreement was concluded
               to be fully impaired due to on-going shelf space losses.
               In addition to the Consumer Beauty reporting unit, we also
               identified indicators of impairment related to the philosophy
               trademark that is part of the Luxury reporting unit. In addition to
               the impact of a 75 basis point increase in the discount rate, we
               considered the impact of lower than expected net revenue growth
               in the U.S. during the quarter, shelf space losses at key retailers and
               a decrease in the level of expected profitability of the trademark.
               We concluded that the fair value of the philosophy trademark fell
               below its carrying value using projections that assumed an average
               annual growth rate of 1.2% for fiscal 2019 to fiscal 2023 and a
               discount rate of 8.5%. This resulted in an asset impairment charge
               of $22.8.

       201.    The above disclosures show that the same conditions which, according to Coty,

caused it to record a $2.87 billion impairment in the fourth fiscal quarter of 2019, existed during

the second quarter of fiscal 2019:

               (a)     75 basis point increase in the discount rate for the Consumer Brands

       division;

               (b)     Negative trends and expectations related to CoverGirl, Max Factor,

       Clairol, Younique, and Wella hair products trademarks;

               (c)     Supply chain disruptions which resulted in lower net revenues

       mainly in the color cosmetics category, namely the Rimmel, Max Factor and

       Bourjois brands;

               (d)     Indicators of impairment related to the philosophy trademark that is

       part of the Luxury reporting unit; and

               (e)     Increased costs and reduced cash flows from turnaround efforts.

       202.    Defendants violated GAAP, knowingly or recklessly, by failing to record an

additional $315.6 million impairment of indefinite-lived intangible assets in its Q2 2019 10-Q.

Moreover, having failed to record the appropriate impairment in its Q2 2019 10-Q, Coty also



                                                - 69 -
           Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 71 of 83




failed to perform an interim impairment test of its indefinite-lived intangible assets and record an

additional $315.6 million impairment in its Q3 2019 10-Q.

        Coty Violated GAAP by Failing to Disclose the $3 Billion Impairment in the
        “Subsequent Events” Note in the May 8, 2019, Q3 2019 10-Q Financial Statements

        203.    GAAP defines subsequent events as “[e]vents or transactions that occur after the

balance sheet date but before financial statements are issued” and classifies them into two

categories:

                (a)     Events or transactions that provide additional evidence about

        conditions that existed at the date of the balance sheet, including the estimates

        inherent in the process of preparing financial statements (recognized subsequent

        events);

                (b)     Events that provide evidence about conditions that did not exist at

        the date of the balance sheet but arose subsequent to that date (nonrecognized

        subsequent events). ASC 855-10-20.

        204.    ASC 855, the authoritative standard for accounting and disclosure of subsequent

events, states that “[s]ome nonrecognized subsequent events may be of such nature that they must

be disclosed to keep the financial statements from being misleading.” For such events, ASC 850

requires a company to disclose (a) the nature of the event and (b) an estimate of its financial effect,

or a statement that such an estimate cannot be made. ASC 855-10-50-2.

        205.    ASC 855 provides a non-exclusive list of nonrecognized subsequent events, one

of which is “[c]hanges in the fair value of assets or liabilities (financial or nonfinancial) or foreign

exchange rates after the balance sheet date but before financial statements are issued.” ASC 855-

10-55-2.




                                                 - 70 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 72 of 83




       206.    Coty performs its required annual impairment test for goodwill and intangible

assets as of May 1 of every year. Coty filed its Q3 2019 10-Q on May 8, 2019, one week after the

date of its annual goodwill and intangible assets impairment test which resulted in a $2.87 billion

impairment charge that was only announced in the fourth quarter 2019 financial statements. Even

though Coty filed its third quarter 2019 financial statements after May 1, Coty did not disclose in

“subsequent events” “the nature of the” impairment, or any “estimate of its financial effect.” The

only subsequent events Coty disclosed in its May 8, 2019, Q3 2019 10-Q related to quarterly

dividends and the quarterly dividend reinvestment program.

       207.    Impairment tests require gathering of significant amounts of information and

analysis ahead of time, and generally follow similar methodology from year-to-year. Given the

magnitude of the impairment Coty announced on July 1, 2019, and recorded in the 2019 10-K,

Coty knew that its goodwill and intangible assets became impaired subsequent to March 31, 2019,

the end of the third quarter, and was therefore required to treat such impairment as a

nonrecognized subsequent event and disclose the nature of this event and an estimate of its

financial effect, or included a statement that such an estimate could not be made.

       208.    Coty violated GAAP, knowingly or recklessly, by failing to disclose the May 1,

2019 goodwill and intangible asset impairment as a subsequent event in its May 8, 2019, Q3 2019

10-Q, rendering the Q3 2019 10-Q financial statements false and misleading.

                     PLAINTIFF’S CLASS ACTION ALLEGATIONS

       209.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired the publicly traded securities of Coty during the Class Period (the “Class”);

and were damaged upon the revelation of the alleged corrective disclosures. Excluded from the

Class are Defendants herein, the officers and directors of the Company, at all relevant times,


                                               - 71 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 73 of 83




members of their immediate families and their legal representatives, heirs, successors or assigns

and any entity in which Defendants have or had a controlling interest.

        210.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, the Company’s common stock traded actively on the

NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by the Company or its transfer agent and may be notified

of the pendency of this action by mail, using the form of notice similar to that customarily used

in securities class actions.

        211.    Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        212.    Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class. In addition, Lead Counsel satisfy

the standards for appointment as class counsel and will fairly and adequately represent the

interests of the Class.

        213.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                (a)       whether Defendants’ acts as alleged violated the federal securities laws;




                                                 - 72 -
            Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 74 of 83




                  (b)     whether Defendants’ statements to the investing public during the Class

           Period misrepresented material facts about the financial condition, business, operations,

           and management of Coty;

                  (c)     whether Defendants’ statements to the investing public during the Class

           Period omitted material facts necessary to make the statements made, in light of the

           circumstances under which they were made, not misleading;

                  (d)     whether the Individual Defendants caused Coty to issue false and

           misleading SEC filings and public statements during the Class Period;

                  (e)     whether Defendants acted knowingly or recklessly in issuing false and

           misleading SEC filings and public statements during the Class Period;

                  (f)     whether the prices of Coty’s securities during the Class Period were

           artificially inflated because of the Defendants’ conduct complained of herein; and

                  (g)     whether the members of the Class have sustained damages and, if so, what

           is the proper measure of damages.

           214.   Common questions of law and fact predominate over any questions affecting only

individual Class members. Because the common stock of Coty traded in an efficient market and

Defendants false and misleading statements had impacted the price of Coty common stock,

Plaintiff will establish reliance for herself and the Class through the fraud-on-the-market doctrine

in that:

                  (a)     Defendants made public misrepresentations or failed to disclose material

           facts during the Class Period;

                  (b)     the omissions and misrepresentations were material;

                  (c)     the Company’s securities are traded in efficient markets;




                                                 - 73 -
           Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 75 of 83




                 (d)    the Company’s securities were liquid and traded with moderate to heavy

          volume during the Class Period;

                 (e)    the Company traded on the NYSE, and was covered by multiple analysts;

                 (f)    the misrepresentations and omissions alleged would tend to induce a

          reasonable investor to misjudge the value of the Company’s securities; Plaintiff and

          members of the Class purchased and/or sold the Company’s securities between the time

          the Defendants failed to disclose or misrepresented material facts and the time the true

          facts were disclosed, without knowledge of the omitted or misrepresented facts; and

                 (g)    Unexpected material news about the Company was rapidly reflected in and

          incorporated into the Company’s stock price during the Class Period.

          215.   Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market, establishing predominance.

          216.   Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

          217.   A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually redress

the wrongs done to them. There will be no difficulty in the management of this action as a class

action.




                                                - 74 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 76 of 83




                                       NO SAFE HARBOR

        218.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of Coty

who knew that the statement was false when made.

                                          FIRST CLAIM

                          Violation of Section 10(b) of The Exchange Act
                            and Rule 10b-5 Promulgated Thereunder
                                      Against All Defendants

        219.    Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        220.    During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Coty’s securities at artificially inflated prices. In




                                                 - 75 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 77 of 83




furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,

took the actions set forth herein.

       221.    Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Coty’s securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       222.    Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Coty’s financial well-

being and prospects, as specified herein.

       223.    Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of Coty’s value and performance and

continued substantial growth, which included the making of, or the participation in the making

of, untrue statements of material facts and/or omitting to state material facts necessary in order to

make the statements made about Coty and its business operations and future prospects in light of

the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices and a course of business which operated as a fraud

and deceit upon the purchasers of the Company’s securities during the Class Period.




                                                - 76 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 78 of 83




       224.    Each of the Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.

       225.    Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Coty’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.




                                                - 77 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 79 of 83




       226.    As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of Coty’s

securities was artificially inflated during the Class Period. In ignorance of the fact that market

prices of the Company’s securities were artificially inflated, and relying directly or indirectly on

the false and misleading statements made by Defendants, or upon the integrity of the market in

which the securities trades, and/or in the absence of material adverse information that was known

to or recklessly disregarded by Defendants, but not disclosed in public statements by Defendants

during the Class Period, Plaintiff and the other members of the Class acquired Coty’s securities

during the Class Period at artificially high prices and were damaged thereby.

       227.    At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Coty was experiencing, which were not disclosed by Defendants, Plaintiff and other members

of the Class would not have purchased or otherwise acquired their Coty securities, or, if they had

acquired such securities during the Class Period, they would not have done so at the artificially

inflated prices which they paid.

       228.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

       229.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.




                                                - 78 -
         Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 80 of 83




                                       SECOND CLAIM

                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants

        230.    Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        231.    Individual Defendants acted as controlling persons of Coty within the meaning of

Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and

their ownership and contractual rights, participation in, and/or awareness of the Company’s

operations and intimate knowledge of the false financial statements filed by the Company with

the SEC and disseminated to the investing public, Individual Defendants had the power to

influence and control and did influence and control, directly or indirectly, the decision-making of

the Company, including the content and dissemination of the various statements which Plaintiff

contends are false and misleading. Individual Defendants were provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued and

had the ability to prevent the issuance of the statements or cause the statements to be corrected.

        232.    In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of Coty and, therefore, had the power to control or influence the particular

transactions giving rise to the securities violations as alleged herein, and exercised the same.

        233.    As set forth above, Coty and Individual Defendants each violated Section 10(b)

and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their position

as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the Exchange

Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and other




                                               - 79 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 81 of 83




members of the Class suffered damages in connection with their purchases of the Company’s

securities during the Class Period.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

   (a) Determining that this action is a proper class action under Rule 23 of the Federal Rules of

       Civil Procedure;

   (b) Awarding compensatory damages in favor of Plaintiff and the other Class members

       against all defendants, jointly and severally, for all damages sustained as a result of

       Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

   (c) Awarding Plaintiff and the Class their reasonable costs and expenses incurred in this

       action, including counsel fees and expert fees; and

   (d) Such other and further relief as the Court may deem just and proper.

                                       JURY TRIAL DEMANDED

       Plaintiff hereby demand a trial by jury.


Dated: January 22, 2021                       Respectfully submitted,

                                              THE ROSEN LAW FIRM, P.A.

                                              /s/ Jacob A. Goldberg
                                              Jacob A. Goldberg
                                              Gonen Haklay
                                              101 Greenwood Avenue, Suite 440
                                              Jenkintown, PA 19046
                                              Telephone: (215) 600-2817
                                              Fax: (212) 202-3827
                                              Email: jgoldberg@rosenlegal.com
                                              Email: ghaklay@rosenlegal.com

                                              and




                                              - 80 -
Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 82 of 83




                             Phillip Kim
                             Laurence M. Rosen
                             275 Madison Avenue, 40th Floor
                             New York, New York 10016
                             Telephone: (212) 686-1060
                             Fax: (212) 202-3827
                             Email: pkim@rosenlegal.com
                             Email: lrosen@rosenlegal.com

                             Lead Counsel for Lead Plaintiff and the
                             Putative Class




                             - 81 -
        Case 1:20-cv-07277-LLS Document 37 Filed 01/22/21 Page 83 of 83




                              CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2021, I electronically filed the foregoing Amended

Class Action Complaint for Violation of the Federal Securities Laws with the Clerk of Court

using the CM/ECF system, which will send notification of such to all CM/ECF participants.


                                           THE ROSEN LAW FIRM, P.A.

                                           By: /s/ Jacob A. Goldberg
                                           Jacob A. Goldberg
                                           101 Greenwood Avenue, Suite 440
                                           Jenkintown, PA 19046
                                           Email: jgoldberg@rosenlegal.com

                                           Lead Counsel for Lead Plaintiff and the Class




                                            - 82 -
